                        Case 19-11563-KBO     Doc 272-1     Filed 08/29/19    Page 1 of 36



                                                  EXHIBIT A


                            Select Portions of the Schedules of Assets and Liabilities




35835558.5 08/29/2019
           Case
           Case 19-11563-KBO
                19-11563-KBO Doc
                             Doc 149
                                 272-1 Filed
                                          Filed
                                              08/09/19
                                                08/29/19 Page
                                                           Page
                                                              692ofof116
                                                                      36
                                  In re: Superior Silica Sands LLC
                                          Case No. 19-11566
                                       Schedule A/B 50 Attachment
                                 Other machinery, fixtures, and equipment

                                                                Valuation method
                                                                used for current     Current value of
Description                                                     value                debtor's interest
(1) MM3180-3 separators + (1) MM5300-2 separators               Net Book Value             $413,681.40
(2) 500K BTU oil fired heaters                                  Net Book Value                $7,279.88
(2) 500K BTU oil fired heaters                                  Net Book Value                $7,279.89
(2) Truck Scales                                                Net Book Value                $4,632.86
(3) Railcar Movers                                              Net Book Value                  $554.21
1 metal bellows, 4 bushing stabilizers                          Net Book Value                $7,161.89
100' Radial Stacker                                             Net Book Value                    $0.00
100HP Impeller, housing, base                                   Net Book Value                $2,966.25
12/20 Circuit Addition                                          Net Book Value             $719,343.06
15 notched 3/8'' stnlss brackets, 30 beveled 3/8'' stnlss
gussets, 120 3''x6'' flat pieces                                Net   Book   Value           $3,459.23
17'' dust collection water ring                                 Net   Book   Value           $1,104.16
175 TPH Facility 20/70                                          Net   Book   Value               $0.00
19'' x 198' conveyor belting                                    Net   Book   Value           $3,769.05
19'' x 198' conveyor belting                                    Net   Book   Value           $3,894.17
1980 Case 850 Dozer                                             Net   Book   Value           $1,961.15
1996 JLG150HAX Aerial Lift                                      Net   Book   Value          $30,433.87
2 Air Tanks with relief valves & automatic float drains - 240
gal & 500 gal                                                   Net Book Value               $2,918.60
2 ATV's-Can-am Outlander 570 DPS                                Net Book Value              $11,480.70
2 ea lighting rubber lined shell & suction side plate           Net Book Value              $11,191.03
2 Heavy duty take ups for ZEP 4 blt pillow block with 72''
travel                                                          Net   Book   Value           $1,139.62
2 Poly Pipes for Arland Mine                                    Net   Book   Value           $4,427.68
2 Saf Split 15/16 complete pillow block assemblies              Net   Book   Value           $2,020.91
2 Screen frame assemblies, 3 screens                            Net   Book   Value           $2,539.42
2 SRB Housed units, hook spanner wrenches                       Net   Book   Value           $1,467.21
2 Switches                                                      Net   Book   Value               $0.00
2 Wear Plate Sets                                               Net   Book   Value           $3,430.99
20 Ft Container from Cameron Rail Site                          Net   Book   Value          $19,189.61
20 Hp Pump Waterwell                                            Net   Book   Value               $0.00
20' Super Deluxe Rolling Tower w/ Outriggers                    Net   Book   Value             $570.64
20 x 10 Nylon Bucket                                            Net   Book   Value           $3,931.76
200 Tiger Tuff Punched 5/16 bolts                               Net   Book   Value           $4,365.91

2004 JLG 800AJ Boom S/N 0300077467 - WELLFARFIN                 Net   Book   Value               $0.00
2006 Kawasaki 610 Mule                                          Net   Book   Value              $72.33
2007 Kawasaki Mule                                              Net   Book   Value              $85.52
2008 John Deere 400D Haul Truck                                 Net   Book   Value          $39,471.96
200TPH Kosse Plant Modifications - wet plant                    Net   Book   Value               $0.00
200TPH Wet Plant Modifications                                  Net   Book   Value               $0.00
2011 - Interact Software                                        Net   Book   Value               $0.00
2011 John Deere 310J Backhoe                                    Net   Book   Value          $23,201.33
2011 McElroy T500 Fusion Machine                                Net   Book   Value          $37,321.66
2011 Skytrak Forklift                                           Net   Book   Value          $38,053.09
2011 Yamaha side by side ATV with utility box VIN
5Y4AM16Y0BA016943                                               Net Book Value                   $0.00
2012 Bobcat T190 Skid Steer Loader                              Net Book Value              $14,149.51


                                               Page 1 of 16
           Case
           Case 19-11563-KBO
                19-11563-KBO Doc
                             Doc 149
                                 272-1 Filed
                                          Filed
                                              08/09/19
                                                08/29/19 Page
                                                           Page
                                                              703ofof116
                                                                      36
                                   In re: Superior Silica Sands LLC
                                           Case No. 19-11566
                                        Schedule A/B 50 Attachment
                                  Other machinery, fixtures, and equipment

                                                                    Valuation method
                                                                    used for current     Current value of
Description                                                         value                debtor's interest
2017 Yamaha Kodiak ATV                                              Net Book Value                $3,010.19
230 KW John Deere Generator                                         Net Book Value                    $0.00
24'' 3ply 1/4 x 1/16 Conveyor belt                                  Net Book Value                $7,377.70
24' Ramsey Belt Scale                                               Net Book Value                  $540.49
25 hood assemblies                                                  Net Book Value                    $0.00
260 punched belts                                                   Net Book Value                    $0.00
3'' Lightening Pump                                                 Net Book Value                $2,163.93
3 New Radial Stackers                                               Net Book Value                    $0.00

3 phase motor, pipe, seal, water meter, flanges, gasket pack Net Book Value                      $2,550.86
3'' Rubber lined pump                                        Net Book Value                      $2,613.09
30'' Conveyor belt                                           Net Book Value                      $1,939.50
30'' x 170' 3 ply conveyor belt                              Net Book Value                      $2,093.47
30 x 18'' Reconditioned Conveyor with 7.5HP Drive            Net Book Value                      $2,193.75
30'' x 80' Hot Belt & Installation                           Net Book Value                      $3,245.47

30?x50? Building Per Drawings Supplied By Jason Gisel               Net Book Value                   $0.00
36'' 3ply 3/16 x 1/16 conveyor belt                                 Net Book Value               $4,246.38
36'' 3ply 3/16 x 1/16 Conveyor belt parts - pulley, idler, return
rollers, guards                                                     Net Book Value               $3,934.74
36'' x 80' grasshopper stacker conveyor                             Net Book Value              $56,726.00
38' Bolt-Together Water Storage Tank                                Net Book Value                   $0.00
4 Black UHMW sheets, 1 Standard UHMW boring bit, 100
elevator bolts w/ washers & n                                       Net Book Value               $1,704.51
40HP Rotary Screw Compressor                                        Net Book Value              $13,446.83

42'' belt aggregate conveyor model 342D with all accessories        Net   Book   Value          $78,842.42
42'' x 445' 3 ply conveyor belt                                     Net   Book   Value           $8,406.70
42''X80' Inpit Radial Stacker                                       Net   Book   Value          $38,853.49
4WD Loader Overhaul                                                 Net   Book   Value          $14,423.37
5 way Wet Stack Sizer Flow Divider                                  Net   Book   Value         $115,041.01
5,000 gallon tank for bulk chemicals                                Net   Book   Value           $2,132.36
500# Work Platform                                                  Net   Book   Value             $657.12
60' Thickener w/Bolt-Together Tank and Embedded Anchor
Ring (THK401)                                                       Net   Book   Value               $0.00
74' conveyor                                                        Net   Book   Value           $2,518.74
7X16 DD Deioster Screens #1 with media                              Net   Book   Value               $0.00
7X16 DD Deioster Screens #2 with media                              Net   Book   Value               $0.00
8' Water Pump                                                       Net   Book   Value               $0.00
8' X 20' Cargo Container                                            Net   Book   Value           $1,647.72
8' X 20' Cargo Container                                            Net   Book   Value           $1,647.72
80' Radial Stacker                                                  Net   Book   Value               $0.00

80 Tiger Tuff Punching 1-3/8 Bolt, 75 Baun Tapco Buckets            Net   Book   Value           $4,553.90
800 thingys                                                         Net   Book   Value               $0.00
800BBL Silo - Standard Auger- Used                                  Net   Book   Value               $0.00
Accumulator, Pressure sensor                                        Net   Book   Value           $1,715.78
Additional Belt Scales                                              Net   Book   Value               $0.00


                                                Page 2 of 16
           Case
           Case 19-11563-KBO
                19-11563-KBO Doc
                             Doc 149
                                 272-1 Filed
                                          Filed
                                              08/09/19
                                                08/29/19 Page
                                                           Page
                                                              714ofof116
                                                                      36
                                 In re: Superior Silica Sands LLC
                                         Case No. 19-11566
                                      Schedule A/B 50 Attachment
                                Other machinery, fixtures, and equipment

                                                              Valuation method
                                                              used for current     Current value of
Description                                                   value                debtor's interest
Additional electrical cost                                    Net Book Value                    $0.00
Air Compressor                                                Net Book Value                    $0.00
Air compressor - ZORN CO                                      Net Book Value                $1,220.82
Air compressor air line installation for gates                Net Book Value                    $0.00
Air dryer, Castair 80 gal tank with starter                   Net Book Value                $1,765.54
Air dryer, Castair 80 gal tank with starter                   Net Book Value                $1,864.88
Air Inlet mixing duct 36'' dia re-cir fan assembly            Net Book Value                    $0.00
Air permit for dry plant in New Auburn Wisconsin              Net Book Value                    $0.00
Air Permit Modification Application                           Net Book Value                    $0.00
Air Vent For Tanks (Qty 2)                                    Net Book Value                    $0.00
AMEX Equipment                                                Net Book Value                $2,412.25
APEX screen                                                   Net Book Value                    $0.00
Apron Feeder                                                  Net Book Value                    $0.00
Arland Drag Conveyour                                         Net Book Value               $63,907.52
Arland Plant Sweeper                                          Net Book Value               $49,490.49
ArrMaz Equipment & Bldg Modifications                         Net Book Value             $476,167.85
Atlas Copco Air Compressor                                    Net Book Value                    $0.00
AtlasCopCo portable air compressors                           Net Book Value               $10,335.08
ATV Can-am Outlander 570 DPS                                  Net Book Value                $5,740.35

Bag house assembly with screw plus additional shuttle screw   Net   Book   Value                $0.00
Bag house for fugitive dust                                   Net   Book   Value                $0.00
Bag House For Fugitive Dust (Req'd For Permitting)            Net   Book   Value                $0.00
Baghouse Fan Wheel with Cone                                  Net   Book   Value            $7,330.19
Bags & Cages For Fugitive Bag House                           Net   Book   Value                $0.00
Ball Valve with Hose Clamps                                   Net   Book   Value           $16,808.66
Band saw                                                      Net   Book   Value            $1,148.61
Barron - 39' Conveyor at Railcar Empty Station                Net   Book   Value            $2,177.06
Barron Dry Plant - Machinery and Equipment                    Net   Book   Value        $3,192,323.72
Barron Dry Plant - Rotex Screens (10)                         Net   Book   Value          $813,830.64
Barron Plant Sweeper                                          Net   Book   Value           $49,490.49
Barron Wet Plant - SSS Owned                                  Net   Book   Value        $1,581,100.13
Belt Aggregate Conveyor                                       Net   Book   Value           $59,391.15
Belt Feeding BC-11 24''x100'                                  Net   Book   Value                $0.00
Belt Feeding Bucket Elevator 100 24''x60'                     Net   Book   Value                $0.00
Belt Feeding Bucket Elevator 100 24''x60'                     Net   Book   Value                $0.00
Belt Feeding Bucket Elevator 100 24''x60'                     Net   Book   Value                $0.00
Belt Feeding Bucket Elevator 3050 24''x135'                   Net   Book   Value                $0.00
Belt Feeding Screen SC-200                                    Net   Book   Value                $0.00
Belt Feeding Waste Stacker 24''x50'                           Net   Book   Value                $0.00
Belt Scale                                                    Net   Book   Value                $0.00
Belt Scale from Dryer to Silos                                Net   Book   Value            $4,779.12
Belt Scales                                                   Net   Book   Value           $41,822.28
Belt Shuttle                                                  Net   Book   Value                $0.00
Blethen Mining Assoc.                                         Net   Book   Value                $0.00
blower repair                                                 Net   Book   Value                $0.00
Bobcat Walk Behind Skid Truck                                 Net   Book   Value            $9,272.15
Bolt-on plowing blade for Cat 966-K                           Net   Book   Value            $1,273.27


                                              Page 3 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 149
                                272-1 Filed
                                         Filed
                                             08/09/19
                                               08/29/19 Page
                                                          Page
                                                             725ofof116
                                                                     36
                               In re: Superior Silica Sands LLC
                                       Case No. 19-11566
                                    Schedule A/B 50 Attachment
                              Other machinery, fixtures, and equipment

                                                             Valuation method
                                                             used for current     Current value of
Description                                                  value                debtor's interest
Boom Lift - Barron 80'                                       Net Book Value                    $0.00
Booster Pump Skid                                            Net Book Value              $806,434.64
Bucket Elevator                                              Net Book Value                    $0.00
Bucket Elevator                                              Net Book Value                    $0.00
Bucket Elevator                                              Net Book Value                    $0.00
Bucket Elevator                                              Net Book Value                    $0.00
Bucket Elevator                                              Net Book Value                $8,752.68
Bucket Elevator #3                                           Net Book Value                    $0.00
Bucket Elevator 2010                                         Net Book Value                    $0.00
Bucket Elevator BE-100                                       Net Book Value                    $0.00
Bucket Elevator BE-2040                                      Net Book Value                    $0.00
Bucket elevator bearings                                     Net Book Value                $1,465.03
Bucket Elevator Chutes To Silos                              Net Book Value                    $0.00
Bucket Elevator for S-100                                    Net Book Value                    $0.00
Bucket Elevator For S-3050                                   Net Book Value                    $0.00
Bucket Elevator Soft Starter                                 Net Book Value                $2,187.09
Bucket Elevators                                             Net Book Value                $2,443.83
Built ladder & gate to enter onto 6 x 20 screen deck         Net Book Value                $1,330.18
Burner #1-SA Dry Plant                                       Net Book Value              $496,420.89
Burner #2-SA Dry Plant                                       Net Book Value            $1,834,874.87
Burner for rotary dryer                                      Net Book Value               $37,162.26
Burner Thrust Roller                                         Net Book Value                $4,664.66
Bypass Pump                                                  Net Book Value                $3,810.15
C1 - 30'X100' Pit Portable Transfer Conveyor                 Net Book Value                    $0.00
C10 & C12 - 30'' X 124' Radial Stacking Conveyors            Net Book Value                    $0.00
C2 - 30' X300' Field Conveyor                                Net Book Value                    $0.00
C2A 36''X285' conveyor with 50 HP motor , C2B 36''X140' w/
25 Hp motor                                                  Net Book Value                   $0.00
C3 - 30'X124' Hydraulic Raise& Lower Radial Stacking
Conveyor                                                     Net   Book   Value               $0.00
C4 - 30'X150' Scalping Screen Feed Conveyor                  Net   Book   Value               $0.00
C9 & C11 - 30''X140' Product Transfer Conveyors              Net   Book   Value               $0.00
Camera System                                                Net   Book   Value           $2,778.64
Camera systems                                               Net   Book   Value               $0.00
Capacitor Addition                                           Net   Book   Value          $23,144.64
Capitalized Interest                                         Net   Book   Value               $0.00
Capitalized interest Q1                                      Net   Book   Value               $0.00
Capitalized interest Q2                                      Net   Book   Value               $0.00
Capitalized interest Q3                                      Net   Book   Value               $0.00
Carbis Gangway For Truck Unloading & Access For Train
Unloading                                                    Net   Book   Value               $0.00
Cargo Containers (2)                                         Net   Book   Value           $3,292.57
Cargo Containers (2)                                         Net   Book   Value           $3,292.57
Carrier Butterfly Valves                                     Net   Book   Value               $0.00
Carrier fluid bed drier / discharge hopper                   Net   Book   Value               $0.00
Cat Skidsteer                                                Net   Book   Value               $0.00
Cat TH460B Heavytrack                                        Net   Book   Value               $0.00
Caterpillar 14E Motor Grader                                 Net   Book   Value           $1,720.06


                                           Page 4 of 16
           Case
           Case 19-11563-KBO
                19-11563-KBO Doc
                             Doc 149
                                 272-1 Filed
                                          Filed
                                              08/09/19
                                                08/29/19 Page
                                                           Page
                                                              736ofof116
                                                                      36
                                 In re: Superior Silica Sands LLC
                                         Case No. 19-11566
                                      Schedule A/B 50 Attachment
                                Other machinery, fixtures, and equipment

                                                                Valuation method
                                                                used for current     Current value of
Description                                                     value                debtor's interest
Caterpillar 226B# Skid Steer Loader DCA 3; Serial
#MWD06322                                                       Net Book Value                    $0.00

Caterpillar 226B3 Skid Steer Loader DCA 3 MWD06322              Net   Book   Value           $9,287.83
Caterpillar 613C Water Wagon                                    Net   Book   Value           $4,300.09
Caterpillar 615C Scraper                                        Net   Book   Value          $14,512.83
Caterpillar 623G Scraper                                        Net   Book   Value          $16,125.38
Caterpillar 623K Scraper                                        Net   Book   Value          $63,373.27
Caterpillar 950FII Loader                                       Net   Book   Value           $3,762.60
Caterpillar 966 Dozer                                           Net   Book   Value           $2,150.06
Caterpillar 966K TFS808 Wheel Loader                            Net   Book   Value          $22,468.03
Caterpillar 968F w/Cab Bucket                                   Net   Book   Value           $6,385.44
Caterpillar D6N Dozer                                           Net   Book   Value           $9,567.73
Caterpillar Elevator                                            Net   Book   Value               $0.00
Caterpillar Wheel Loader                                        Net   Book   Value           $2,537.27
Caterpillar Wheel Loader                                        Net   Book   Value          $26,875.63
Centrifugal Pumps                                               Net   Book   Value               $0.00
Ceramic Installation                                            Net   Book   Value          $63,496.50
Certified Belt Scale                                            Net   Book   Value               $0.00
Certified Belt Scale Conveyor to Rail Load Out                  Net   Book   Value               $0.00
Chute Piping                                                    Net   Book   Value         $350,181.22
Chutes from SC-170-173 to BC-100A                               Net   Book   Value               $0.00
Chutes With Clam Shell Gates (Qty6)                             Net   Book   Value               $0.00
Classifier                                                      Net   Book   Value               $0.00
Columbia AC Electric Hoist Model HD2000-1A34-F-02               Net   Book   Value           $1,156.48

Complete Electrical Turnkey Installation for entire new plant   Net Book Value                    $0.00
Complete Turnkey Foundations                                    Net Book Value                    $0.00
Complete Turnkey Installation for all equipment and
fabricated items                                                Net   Book   Value                $0.00
Comprehensive Preparation for New Plant                         Net   Book   Value                $0.00
concrete for belt press                                         Net   Book   Value            $5,083.11
Concrete pad for shacker for new plant configuration            Net   Book   Value            $1,805.63
Concrete sawing for 16/30 silo                                  Net   Book   Value            $5,848.53

Construction Waiver permit for Dry plant in New Auburn          Net   Book   Value                $0.00
Control Room Structure for 8X8 control room                     Net   Book   Value                $0.00
Control valve                                                   Net   Book   Value            $5,712.10
Controller Relay                                                Net   Book   Value           $11,528.70
Conveyor                                                        Net   Book   Value            $1,375.23
Conveyor                                                        Net   Book   Value            $3,873.92
Conveyor                                                        Net   Book   Value           $15,423.63
Conveyor                                                        Net   Book   Value           $22,740.70
Conveyor                                                        Net   Book   Value           $30,375.28
Conveyor Belt (400LF)                                           Net   Book   Value                $0.00
Conveyor belt parts 265 QB30'' #330-3/16                        Net   Book   Value            $1,775.91
Conveyor belt parts 265 QB30'' #330-3/16                        Net   Book   Value            $1,775.91
Conveyor belt parts 300 QB30'' #330-3/16                        Net   Book   Value            $2,045.43


                                              Page 5 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 149
                                272-1 Filed
                                         Filed
                                             08/09/19
                                               08/29/19 Page
                                                          Page
                                                             747ofof116
                                                                     36
                               In re: Superior Silica Sands LLC
                                       Case No. 19-11566
                                    Schedule A/B 50 Attachment
                              Other machinery, fixtures, and equipment

                                                           Valuation method
                                                           used for current   Current value of
Description                                                value              debtor's interest
Conveyor to BE140-175                                      Net Book Value                  $0.00
Conveyors                                                  Net Book Value              $7,505.20
Conveyors                                                  Net Book Value              $7,605.55
Conveyors                                                  Net Book Value              $7,631.60
Conveyors                                                  Net Book Value             $13,115.35
Conveyors                                                  Net Book Value             $13,139.56
Conveyors                                                  Net Book Value             $65,227.17
Conveyors                                                  Net Book Value             $74,442.10
Conveyors                                                  Net Book Value          $1,134,575.27
Conveyors- SA Dry Plant                                    Net Book Value            $625,424.69
Conveyorsd                                                 Net Book Value              $2,271.97
Cornell Pump                                               Net Book Value             $11,527.27
CR Card C Baier                                            Net Book Value              $2,078.92
Crane 1                                                    Net Book Value                  $0.00
Crane 2                                                    Net Book Value                  $0.00
Crane 3                                                    Net Book Value                  $0.00
Crisp 6x8 pump rebuild                                     Net Book Value                  $0.00
Crisp Industries Pump                                      Net Book Value              $6,077.29
CRM Belt Press                                             Net Book Value            $407,493.75
CRM Sand Scrubbers                                         Net Book Value            $472,069.81
CRM Telestacker                                            Net Book Value            $226,006.88
CTI Bucket Fork and Sheepsfoot Roller                      Net Book Value                $209.79
Custom Rubber Boots                                        Net Book Value              $2,007.24
D10-8RU suction side plates, E8RU shell rubber lined       Net Book Value             $16,393.40
Deck for Dewatering Screen                                 Net Book Value             $11,035.17
Design & Engineering                                       Net Book Value                  $0.00
Designing tracks for New Auburn plant                      Net Book Value                  $0.00
De-Watering Screen 4'X10'                                  Net Book Value                  $0.00
Dewatering Tank & Screen                                   Net Book Value             $49,367.07
Dismantle Plant                                            Net Book Value                  $0.00
downpayment on repair of 3 Blowers & 1 Auger               Net Book Value                  $0.00
Downpayment on Truck Scale Processing System               Net Book Value                  $0.00
Dredge Operation                                           Net Book Value            $342,539.43
Dredge Pump                                                Net Book Value                  $0.00
Drill Well                                                 Net Book Value              $4,715.44
Dry Processing Equipment                                   Net Book Value                  $0.00
Dry Product Transfer                                       Net Book Value             $95,767.83
Dryer                                                      Net Book Value                  $0.00
Dryer                                                      Net Book Value              $2,571.30
Dryer                                                      Net Book Value              $8,056.73
Dryer                                                      Net Book Value             $15,889.30
Dryer Drive Motor                                          Net Book Value                $960.98
Dryer Repair - Romco                                       Net Book Value              $8,701.24
Dryer Upgrade                                              Net Book Value             $88,347.56
Duffy's - Broom for skidsteer                              Net Book Value              $1,912.74
Dump Trailer                                               Net Book Value              $3,943.05
Dust Collection Equipment                                  Net Book Value            $187,468.49
Dust Collector                                             Net Book Value                  $0.00


                                           Page 6 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 149
                                272-1 Filed
                                         Filed
                                             08/09/19
                                               08/29/19 Page
                                                          Page
                                                             758ofof116
                                                                     36
                               In re: Superior Silica Sands LLC
                                       Case No. 19-11566
                                    Schedule A/B 50 Attachment
                              Other machinery, fixtures, and equipment

                                                            Valuation method
                                                            used for current     Current value of
Description                                                 value                debtor's interest
Dust Collector / Lowering chute                             Net Book Value                    $0.00
Dust Collector / Lowering chute for Rail Road               Net Book Value                    $0.00
Dust Collector / Lowering chute for Truck Load out          Net Book Value                    $0.00
Dust Collectors for Green Silos - Kosse -                   Net Book Value               $17,705.63
Dust Mixer                                                  Net Book Value             $191,760.75
Dust Suppression Hopper                                     Net Book Value                $7,948.34
Eagle Iron Works Motors (GE Cap)                            Net Book Value                    $0.00
Eagle Iron Works Motors (GE Cap) - Water Treatment
System                                                      Net Book Value                   $0.00
Eagle Washer                                                Net Book Value                   $0.00
E-House                                                     Net Book Value                   $0.00
Electric Service for FLS Conveyor - New Service Fee,
Footage Fee                                                 Net   Book   Value           $2,599.00
Electric system tester - 3-phase power logger               Net   Book   Value           $1,591.58
Electrical                                                  Net   Book   Value           $2,120.96
Electrical                                                  Net   Book   Value           $3,373.54
Electrical                                                  Net   Book   Value           $9,999.86
Electrical                                                  Net   Book   Value          $10,599.97
Electrical capacitor bank                                   Net   Book   Value          $10,300.89
Electrical Engineering                                      Net   Book   Value               $0.00
Electrical System                                           Net   Book   Value         $793,706.06
electrical work for dryer installation                      Net   Book   Value               $0.00
Electromatic Feeder                                         Net   Book   Value               $0.00

Elevator system AR400 with platform, JIB boom, and ladder   Net   Book   Value         $761,055.35
Engine Improvements                                         Net   Book   Value               $0.00
Engine improvements                                         Net   Book   Value          $15,460.88
Engine Repairs                                              Net   Book   Value           $1,241.30
Engineering for Existing Equipment (Load Calculations On
Existing Equipt)                                            Net   Book   Value                $0.00
Engineering for New Auburn , Wisc.                          Net   Book   Value                $0.00
Engineering Services                                        Net   Book   Value          $172,518.23
Environment Permits                                         Net   Book   Value                $0.00
Equipment                                                   Net   Book   Value           $16,020.77
Equipment                                                   Net   Book   Value           $16,461.98
Equipment                                                   Net   Book   Value           $38,861.71
Equipment                                                   Net   Book   Value           $52,742.44
Equipment FLS                                               Net   Book   Value            $8,179.65
Equipment Foundations                                       Net   Book   Value        $1,015,943.78
Exhaust Fan Assembly                                        Net   Book   Value                $0.00
Fan Cone                                                    Net   Book   Value            $4,143.07
Fan F120 main dryer fan motor                               Net   Book   Value            $3,746.18
Fan Rebuild                                                 Net   Book   Value            $2,464.00
Fan Rebuild                                                 Net   Book   Value            $4,342.42
Fan work                                                    Net   Book   Value                $0.00
Feed box, left & right paddles                              Net   Book   Value           $36,306.24
Feed Hopper                                                 Net   Book   Value           $24,915.06
Feed Hopper for loading Railroad cars                       Net   Book   Value           $41,946.80


                                           Page 7 of 16
           Case
           Case 19-11563-KBO
                19-11563-KBO Doc
                             Doc 149
                                 272-1 Filed
                                          Filed
                                              08/09/19
                                                08/29/19 Page
                                                           Page
                                                              769ofof116
                                                                      36
                                In re: Superior Silica Sands LLC
                                        Case No. 19-11566
                                     Schedule A/B 50 Attachment
                               Other machinery, fixtures, and equipment

                                                             Valuation method
                                                             used for current     Current value of
Description                                                  value                debtor's interest
Feeders                                                      Net Book Value                    $0.00
Feeders/chutes/ladders/remove walkways                       Net Book Value                    $0.00
FField service on CAT-980k                                   Net Book Value                $3,155.77
Field fit support beam, Low torsional hanger assembly        Net Book Value                $4,837.46
Field Shop Belt                                              Net Book Value                $3,352.45
Field work on proposed railroad spur                         Net Book Value                  $187.72
Fittings                                                     Net Book Value                    $0.00
Flange pipe                                                  Net Book Value                $3,456.37
Floc Dosage Meter                                            Net Book Value               $13,820.63
Floc Tanks                                                   Net Book Value               $41,774.29
Flop Gate                                                    Net Book Value                    $0.00
FLS Belt Press                                               Net Book Value             $407,493.75
FLS Mine High capacity pump - KRAMER                         Net Book Value                $7,826.90
FLS Scrubbers                                                Net Book Value             $246,786.82
FLS Slurry Pumps                                             Net Book Value             $109,276.91
Fluid Bed                                                    Net Book Value                    $0.00
Fluid Bed Dryer                                              Net Book Value                    $0.00
Fluid Bed Dryer                                              Net Book Value                    $0.00
Fluid Bed Dryer - Parts                                      Net Book Value                    $0.00
Fluid Bed Dryer - Permitting                                 Net Book Value                    $0.00
Fluid Bed Dryer Modification                                 Net Book Value             $240,443.54
Forklift                                                     Net Book Value               $36,794.90
Freight in on Equipment, Structures                          Net Book Value                    $0.00

Freshwater System Pumps - HDPE and Steel Pipe Fittings       Net Book Value                   $0.00
FSK2 Flexco skiver                                           Net Book Value                 $713.18
Furnished & installed grounding & bonding requirements for
the Dry plant                                                Net Book Value               $4,381.66
Furnished & installed grounding & bonding requirements for
the Tan Silos                                                Net   Book   Value            $4,746.40
Fusion Machine                                               Net   Book   Value                $0.00
Gas Line- SA Plant                                           Net   Book   Value        $2,481,931.07
General Project Hoisting Equipment                           Net   Book   Value           $55,885.15
Glide Rail Fall Protection System                            Net   Book   Value           $15,818.03
Glide Rail safety system                                     Net   Book   Value           $16,349.16
GreyHawk C3054 Portable Jaw Plant                            Net   Book   Value          $613,795.23
GreyHawk Crusher                                             Net   Book   Value          $191,835.81
Grizzly ATV                                                  Net   Book   Value              $707.37
Grizzly Crusher                                              Net   Book   Value           $59,617.59
Guided Transmitter                                           Net   Book   Value            $2,445.62
Guiderails                                                   Net   Book   Value                $0.00
Hi Capacity Well Submittal permit                            Net   Book   Value                $0.00
High Capacity Well                                           Net   Book   Value           $43,197.02
High Capacity Well Install                                   Net   Book   Value            $2,656.58
High temop belt                                              Net   Book   Value            $3,855.37
High Temp Belt                                               Net   Book   Value            $2,465.70
Hook up 30 hp berkley sand pump for dewater screen           Net   Book   Value            $3,381.19
Hose & Coupling Kit                                          Net   Book   Value            $3,818.33


                                            Page 8 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 272-1
                                149 Filed
                                      Filed08/09/19
                                            08/29/19 Page
                                                      Page7710ofof116
                                                                   36
                               In re: Superior Silica Sands LLC
                                       Case No. 19-11566
                                     Schedule A/B 50 Attachment
                               Other machinery, fixtures, and equipment

                                                            Valuation method
                                                            used for current     Current value of
Description                                                 value                debtor's interest
HR 250 Impeller                                             Net Book Value                $1,870.79
HS1500 1'' Cyclone                                          Net Book Value                $2,594.84
Hustler Mower                                               Net Book Value                   $24.36
Hydraulic Mining LP Mine                                    Net Book Value             $462,107.66
Hydraulic Mining Thompson Hills                             Net Book Value             $474,042.15
Hydraulic Pump & Installation                               Net Book Value                $1,758.30
Hydraulic Transmission & repairs                            Net Book Value               $21,224.67
Hydro Mining- Dry Plt                                       Net Book Value               $91,973.22
Hydro Mining- Wet Plt                                       Net Book Value             $372,565.99
Hydronix moisture probe - JO                                Net Book Value                $1,449.97
Hydrosizer                                                  Net Book Value                $5,513.93
Hydrozier                                                   Net Book Value               $11,246.87

Impeller assembly, Casing assembly w/ support struts        Net   Book   Value            $4,163.78
Infared tube heater for conveyor room                       Net   Book   Value            $2,118.75
Installation of Relocated Equipment                         Net   Book   Value                $0.00
Integrated Automation                                       Net   Book   Value          $442,820.69
Jumper conveyor feeding BE-3050                             Net   Book   Value                $0.00
Kawasaki Mule                                               Net   Book   Value            $5,880.04
Kawasaki Mule                                               Net   Book   Value            $6,691.08
Kawasaki Mule(Logistics Personnel)                          Net   Book   Value            $6,495.81
Kawasaki Utility Vehicles                                   Net   Book   Value               $33.96
Kosse - Undercarriage to D6T Dozer                          Net   Book   Value                $0.00
Kosse Baghouse Ductwork                                     Net   Book   Value          $130,486.07
Kosse Telestacker                                           Net   Book   Value          $242,440.32
Kubota RTV X900(3)                                          Net   Book   Value           $30,718.22
Lab Equipment Purchase                                      Net   Book   Value           $48,098.28
Labor for installation                                      Net   Book   Value                $0.00
Lanier MPC2504-LS Copier                                    Net   Book   Value            $2,789.30
Lawnmower/Tractor purchased by Barron plant                 Net   Book   Value            $5,518.53
Line Work                                                   Net   Book   Value                $0.00
Loader                                                      Net   Book   Value            $9,321.61
Loader Charging Hopper#2 with Belt Feeder#2                 Net   Book   Value                $0.00
LP & Butane Storage Tanks                                   Net   Book   Value              $525.38
LP Sand Scrubbers                                           Net   Book   Value          $465,116.96
LPT Hydrosizer Support Structures                           Net   Book   Value                $0.00
LPT/McLanahan Proposed Process Equipment                    Net   Book   Value                $0.00
Lull Rental                                                 Net   Book   Value                $0.00
M&J Equipment                                               Net   Book   Value        $4,449,029.84
Man Lift Rental                                             Net   Book   Value                $0.00
Manufacture of auger                                        Net   Book   Value                $0.00
Materials for installation                                  Net   Book   Value                $0.00
McLanahan Corp. - 3x3 McLanahan Dry Gland Pump
Assembly                                                    Net   Book   Value           $1,431.79
Mechanical                                                  Net   Book   Value          $11,033.75
Mechanical Installation                                     Net   Book   Value         $888,950.79
Metal pipe for hydrosizer                                   Net   Book   Value               $0.00
Metal Support Items                                         Net   Book   Value          $55,665.45


                                           Page 9 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 272-1
                                149 Filed
                                      Filed08/09/19
                                            08/29/19 Page
                                                      Page7811ofof116
                                                                   36
                               In re: Superior Silica Sands LLC
                                       Case No. 19-11566
                                    Schedule A/B 50 Attachment
                              Other machinery, fixtures, and equipment

                                                           Valuation method
                                                           used for current     Current value of
Description                                                value                debtor's interest
Mineral Separators                                         Net Book Value             $126,853.02
Misc. Equipment                                            Net Book Value                    $0.00
Misc. Equipment                                            Net Book Value               $64,145.05
Misc. Machinery                                            Net Book Value                    $0.00
Misc. Pipe & Pumps                                         Net Book Value                    $0.00
Misc. Plant Equipment                                      Net Book Value                    $0.00
Misc. Shop Equipment                                       Net Book Value                  $132.74
MM5300-2 Rotex Screen                                      Net Book Value               $62,875.75
Model MM 3180-3 Minerals Seperator                         Net Book Value               $48,842.08
Motion Industries Gearbox                                  Net Book Value               $10,788.47
Motor Brake with DP Cell                                   Net Book Value               $39,376.86
Motors                                                     Net Book Value                $3,132.71
Motors, pumps, conveyors, equipment winterization on TPS
change orders                                              Net   Book   Value               $0.00
MPHM100EHCS Metso                                          Net   Book   Value           $5,232.08
Mud Pumps                                                  Net   Book   Value               $0.00
Multi-Cut Wash Plant                                       Net   Book   Value         $286,521.87
Multi-Screen Diverter                                      Net   Book   Value         $108,489.66
Natural Gas line Tap                                       Net   Book   Value          $21,428.69
Natural Gas Pip                                            Net   Book   Value          $23,534.18
Natural Gas Pip                                            Net   Book   Value          $31,226.64
Natural Gas Pipeline                                       Net   Book   Value           $1,149.46
Natural Gas Pipeline Tap                                   Net   Book   Value          $25,534.04
Natural Gas Pipeline Tap                                   Net   Book   Value         $103,473.70
New Air Compressor                                         Net   Book   Value               $0.00
New Auburn - Conveyor                                      Net   Book   Value          $10,371.61
New Auburn Belt Scale                                      Net   Book   Value           $9,529.41
New Auburn Dust Collector                                  Net   Book   Value         $129,326.63
New Auburn Rail Switches                                   Net   Book   Value          $57,055.83
New Bucket Elevator - Kosse, Texas                         Net   Book   Value          $37,785.60
New Bucket Elevators                                       Net   Book   Value               $0.00
New Commercial Lawn Tractor - Kosse                        Net   Book   Value               $0.00
New Conveyors & Equipment                                  Net   Book   Value               $0.00

New Conveyors To Be Integrated With Existing Equipment     Net Book Value                   $0.00
New Cyclone Tower                                          Net Book Value                   $0.00
New Electrical                                             Net Book Value                   $0.00

New Equipment To Be Integrated With Existing Equipment     Net   Book   Value               $0.00
New Pit Pump - Kosse                                       Net   Book   Value           $5,482.98
New pressure Washer for New Auburn                         Net   Book   Value           $2,054.32
New Rotary Dryer Drum - Kosse                              Net   Book   Value         $133,850.19
New Rotex Screen & Structure - Kosse Texas                 Net   Book   Value         $305,108.47
New Scales                                                 Net   Book   Value               $0.00
New Silo's                                                 Net   Book   Value         $266,855.58
New Truck Scale for #1 Silo                                Net   Book   Value          $25,776.09
Olsen Chain- Equip                                         Net   Book   Value           $2,561.52
Onsite Project Manager                                     Net   Book   Value               $0.00


                                          Page 10 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 272-1
                                149 Filed
                                      Filed08/09/19
                                            08/29/19 Page
                                                      Page7912ofof116
                                                                   36
                               In re: Superior Silica Sands LLC
                                       Case No. 19-11566
                                    Schedule A/B 50 Attachment
                              Other machinery, fixtures, and equipment

                                                           Valuation method
                                                           used for current     Current value of
Description                                                value                debtor's interest
Operator                                                   Net Book Value                    $0.00
Orion Metso HR250 slurry pumps                             Net Book Value               $64,169.61
Others                                                     Net Book Value                    $0.00
Out of state contractor per-diem                           Net Book Value                    $0.00
Outside Bag House belt conveyor                            Net Book Value               $14,775.82
Overall project management                                 Net Book Value                    $0.00
Particulate Monitor                                        Net Book Value                $2,199.35
Particulate monitor                                        Net Book Value                $2,569.37
Parts for DMS105 Hydrosizer - Spray nozzle, SS, Non-
Return, Teeter Water Full Cut                              Net   Book   Value           $2,988.41
Personnel Lift                                             Net   Book   Value               $0.00
Pioneer 8 X 6 Pump                                         Net   Book   Value               $0.00
Piranha Dredge Pumps                                       Net   Book   Value               $0.00
Pit to Silo Automation                                     Net   Book   Value          $30,452.58
Plant 60 trees for landscape & buffer zone                 Net   Book   Value               $0.00
Plant Eq 968G                                              Net   Book   Value           $1,769.09
Plant Equipment & Fabrication                              Net   Book   Value               $0.00
Plant Expansion                                            Net   Book   Value             $729.63
Plant Expansion                                            Net   Book   Value             $743.30
Plant Expansion                                            Net   Book   Value           $1,041.23
Plant Expansion                                            Net   Book   Value           $1,173.02
Plant Expansion                                            Net   Book   Value           $5,098.86
Plant Expansion                                            Net   Book   Value           $9,859.63
Plant Expansion                                            Net   Book   Value           $9,963.53
Plant Expansion                                            Net   Book   Value          $10,671.38
Plant Expansion                                            Net   Book   Value          $12,843.07
Plant Expansion                                            Net   Book   Value         $475,629.04
Plant Improvements                                         Net   Book   Value           $1,741.89
Plant Upgrade                                              Net   Book   Value          $28,790.36
PLC / HMI Programming                                      Net   Book   Value               $0.00
PLC Panel / Hardware                                       Net   Book   Value               $0.00
Pneumatic Blower                                           Net   Book   Value               $0.00
Polaris ATV                                                Net   Book   Value             $291.67
Portable welding machine - Trailblazer Kohler              Net   Book   Value           $2,247.64
Powerscreen Chieftain                                      Net   Book   Value          $11,452.68
PowerTorque Shaft Mount Reducers                           Net   Book   Value           $3,167.02
Prairie Transport - Wire Trailer in Canton                 Net   Book   Value           $3,769.37
Pre Screener at Feed Hopper to Improve Productivity        Net   Book   Value               $0.00
Prewash Equipment                                          Net   Book   Value               $0.00
Procurement, Project Management, Mobilization, Gen.
Engineering                                                Net   Book   Value               $0.00
Product belt                                               Net   Book   Value               $0.00
Product belt 70' long                                      Net   Book   Value               $0.00
Product conveyors chutes walkway / ladders                 Net   Book   Value               $0.00
Product shuttle to bucket                                  Net   Book   Value               $0.00
Product shuttle to bucket                                  Net   Book   Value               $0.00
Project contingency                                        Net   Book   Value               $0.00
Pulleys                                                    Net   Book   Value           $4,415.39


                                          Page 11 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 272-1
                                149 Filed
                                      Filed08/09/19
                                            08/29/19 Page
                                                      Page8013ofof116
                                                                   36
                                In re: Superior Silica Sands LLC
                                        Case No. 19-11566
                                     Schedule A/B 50 Attachment
                               Other machinery, fixtures, and equipment

                                                             Valuation method
                                                             used for current     Current value of
Description                                                  value                debtor's interest
Pulleys                                                      Net Book Value               $30,503.87
Pump                                                         Net Book Value                  $789.06
Pump                                                         Net Book Value                $4,393.50
Pump                                                         Net Book Value                $4,477.38
Pump                                                         Net Book Value                $5,028.97
Pump                                                         Net Book Value                $6,062.11
Pumps                                                        Net Book Value                $1,718.71
Pumps                                                        Net Book Value               $27,827.53
Purchase Artic Cat                                           Net Book Value                    $0.00

Quail Ridge - Bucket Elevator - Motion Speed Switches        Net   Book   Value               $0.00
Rail ($550/ft.)                                              Net   Book   Value               $0.00
Rail King Railcar Mover                                      Net   Book   Value           $3,601.86
Rare Earth Magnet                                            Net   Book   Value          $38,872.27

Rassbach Communications - Rail Radios & Radio Tower          Net   Book   Value           $3,887.73
Reclass VHF repeater w/ duplexer                             Net   Book   Value           $1,243.04
Red Valve Pinch Valve 8'' Series 5200E                       Net   Book   Value           $5,835.75
Relocate & Add-ons                                           Net   Book   Value               $0.00
Repair for wet screener                                      Net   Book   Value           $8,558.59
Repair hydraulic issues, replace hydraulic pumps             Net   Book   Value           $4,311.71
Repaired Drum Motors 1, 2, 3, & 4 ; Repaired power for the
Exhaust Fan                                                  Net Book Value               $2,916.96
Retractable Spout & Dust Collectors                          Net Book Value                   $0.00

Reversing Belt Feeding Railroad & Truck Load Out 36''x115' Net Book Value                     $0.00

Reversing Belt Feeding Railroad & Truck Load Out 36''x115' Net Book Value                      $0.00
Ring gear - Neptune                                        Net Book Value                  $1,841.83
Rotap Machine, Enclosure, Sieves                           Net Book Value                  $2,028.54
Rotary Scrubber                                            Net Book Value                      $0.00
ROTEX                                                      Net Book Value                      $0.00
Rotex                                                      Net Book Value                  $1,465.72
Rotex                                                      Net Book Value                  $3,154.33
Rotex                                                      Net Book Value                  $4,861.99
Rotex - Mineral Separators                                 Net Book Value                      $0.00
Rotex Boxes(8)-SA Dry Plant                                Net Book Value              $3,163,309.72
Rotex Equipment                                            Net Book Value                  $6,483.86
Rotex- Equipment                                           Net Book Value                $115,986.51
Rotex Global 80 DA Spindle Assembly                        Net Book Value                  $4,387.57
Rotex Global,LLC MM5300-2 Separators                       Net Book Value                $200,313.10
Rotex Minerals Separator                                   Net Book Value                 $49,870.34
Rotex Screen - MM3180-3                                    Net Book Value                      $0.00

Rotex screen/chutes/ladders/remove walkways/hand rail        Net Book Value                   $0.00
Rotex Screens                                                Net Book Value                   $0.00
Rotex Support Beam WDMT Discharge End                        Net Book Value               $1,549.94



                                           Page 12 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 272-1
                                149 Filed
                                      Filed08/09/19
                                            08/29/19 Page
                                                      Page8114ofof116
                                                                   36
                                In re: Superior Silica Sands LLC
                                        Case No. 19-11566
                                     Schedule A/B 50 Attachment
                               Other machinery, fixtures, and equipment

                                                             Valuation method
                                                             used for current     Current value of
Description                                                  value                debtor's interest
Run gas line from main distribution bar to new heater; install
new regulator                                                  Net Book Value                $847.50
Safe Rack                                                      Net Book Value                  $0.00
Salina Valve / 3 way diverter                                  Net Book Value                  $0.00
Sand Classifier                                                Net Book Value                  $0.00
Sand Dryer                                                     Net Book Value                  $0.00
Sand Scrubber                                                  Net Book Value                  $0.00
SandMAXX Bulk Storage                                          Net Book Value             $12,414.78
SandMaxx Clay Bin                                              Net Book Value             $46,660.59
Scale for Arland wet plant                                     Net Book Value                $723.75
Scales                                                         Net Book Value                $303.86
Scales                                                         Net Book Value             $12,243.73
Screen & Other PP&E                                            Net Book Value          $1,336,019.64
Screen assembly, feed box, and underpan                        Net Book Value                  $0.00
Screen assembly, feed box, and underpan                        Net Book Value                  $0.00
Screen assembly, feed box, and underpan                        Net Book Value                  $0.00

Screen Support for (2) 7X16DD Deister Scalping Screens #1 Net Book Value                       $0.00

Screen Support for (2) 7X16DD Deister Scalping Screens #2 Net Book Value                       $0.00
Screen Tower & Dust Collector                             Net Book Value                 $241,251.28
Screen Towers & Screening Unit                            Net Book Value                       $0.00
Screening Tower Addons                                    Net Book Value                       $0.00
Screens                                                   Net Book Value                  $44,377.72
Screens                                                   Net Book Value               $1,638,624.46
Screens Barron                                            Net Book Value                  $63,576.59
Screw Conveyor for Baghouse Fines                         Net Book Value                 $169,311.01
Screw Washer                                              Net Book Value                       $0.00
Scrubber & Secondary Processing                           Net Book Value                       $0.00
Sealed Screen with Structure (2)                          Net Book Value                  $71,046.16

Segmented Drum Sprocket with slice bars & hardware           Net   Book   Value            $2,542.80
Service on Air Heater #1235                                  Net   Book   Value            $1,454.88
Service on rotary dryer OM-002700                            Net   Book   Value            $1,454.88
Set up electric service equipment at FLS wet plant           Net   Book   Value           $10,659.07
Sharp MX-6240N Color Copier                                  Net   Book   Value            $6,880.31
Side By Side UTV's                                           Net   Book   Value           $10,294.99
Silo Bin Vent/Filter                                         Net   Book   Value                $0.00
Silos                                                        Net   Book   Value            $2,494.32
Silo's                                                       Net   Book   Value                $0.00
Silos - special crew                                         Net   Book   Value                $0.00

Six (6) Pneumatic Slide Gates (Qty 4 With Manual Controls) Net Book Value                      $0.00

Skid Mounted Loader charging Hopper #1 W/belt feeder #1      Net   Book   Value                $0.00
Skid Steer Broom                                             Net   Book   Value              $772.19
Slurry                                                       Net   Book   Value        $1,470,982.42
Slurry Pumps                                                 Net   Book   Value                $0.00


                                            Page 13 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 272-1
                                149 Filed
                                      Filed08/09/19
                                            08/29/19 Page
                                                      Page8215ofof116
                                                                   36
                                In re: Superior Silica Sands LLC
                                        Case No. 19-11566
                                     Schedule A/B 50 Attachment
                               Other machinery, fixtures, and equipment

                                                            Valuation method
                                                            used for current     Current value of
Description                                                 value                debtor's interest

Slurry System Puimps HDPE & Steel Pipe with Fittings        Net Book Value                    $0.00

Slurry System Pumps HDPE & Steel Pipe with Fittings         Net   Book   Value                $0.00
Snow Plow blade for skid steer                              Net   Book   Value            $1,811.08
Software for WIScale                                        Net   Book   Value           $15,138.15
Special Structures                                          Net   Book   Value        $1,243,216.10
Split-Cut Stockpile                                         Net   Book   Value          $422,605.68
SS1 - Wet Plant                                             Net   Book   Value                $0.00
SSP Circuit Improvements                                    Net   Book   Value          $215,625.58
SSP Pilot Plant                                             Net   Book   Value          $374,865.07
Stack Sizer Screens                                         Net   Book   Value           $28,760.26
Stacker                                                     Net   Book   Value            $7,558.41
Stacking conveyor                                           Net   Book   Value           $54,975.38
Start Up                                                    Net   Book   Value                $0.00
Stationary Plant Assetes                                    Net   Book   Value                $0.00
Steel                                                       Net   Book   Value            $3,434.83
Stephenville Trailers - 16' trailer                         Net   Book   Value                $0.00
Stetler & Brink - Air Heater                                Net   Book   Value                $0.00
Storage Silos                                               Net   Book   Value                $0.00

String & Splice 42'' x 445' Sahara Belt on C16 Conveyor     Net   Book   Value           $2,868.95
Superior 36X80 Jump Conveyors                               Net   Book   Value          $56,626.43
Superior 36'' x 150' Portable Telestacker Conveyor          Net   Book   Value          $21,360.07
Superior 36X150 Telestacker                                 Net   Book   Value         $190,643.46
Superior 36X80 Jump Conveyor                                Net   Book   Value          $22,942.30
Superior 36''x80' Jump Conveyor                             Net   Book   Value          $22,221.60
Superior 36''x80' Jump Conveyor                             Net   Book   Value          $22,221.60
Superior 36''x80' Jump Conveyor                             Net   Book   Value          $22,221.60
Superior 36''x80' Jump Conveyor                             Net   Book   Value          $22,221.60
Superior 36''x80' Jump Conveyor                             Net   Book   Value          $22,221.60
Superior 36''x80' Jump Conveyor                             Net   Book   Value          $22,221.60
Superior Equipment 24''x28'' channel frame conveyor         Net   Book   Value           $8,357.26
Surge Bin                                                   Net   Book   Value           $2,781.63
Sweeper                                                     Net   Book   Value          $25,016.17
Sweeper for New Auburn Plant                                Net   Book   Value               $0.00
Tank                                                        Net   Book   Value               $0.00
Tank                                                        Net   Book   Value           $2,169.95
Tank level / remove walkways                                Net   Book   Value               $0.00
Techtop electric motor                                      Net   Book   Value           $3,351.79
Telehandler Forklift Model G10-55A                          Net   Book   Value          $25,206.32
Telescoping Chutes (Qty 2)                                  Net   Book   Value               $0.00
Telescoping Chutes (Qty 2) Rail & Truck Load Out            Net   Book   Value               $0.00
Telestacker                                                 Net   Book   Value         $112,732.09
Telsmith Crusher                                            Net   Book   Value         $378,938.24
Tennant Rider Sweeper                                       Net   Book   Value          $24,370.49
Terex Hauler                                                Net   Book   Value           $1,505.06
Terex Quarry Truck                                          Net   Book   Value           $2,257.54


                                           Page 14 of 16
          Case
          Case 19-11563-KBO
               19-11563-KBO Doc
                            Doc 272-1
                                149 Filed
                                      Filed08/09/19
                                            08/29/19 Page
                                                      Page8316ofof116
                                                                   36
                                 In re: Superior Silica Sands LLC
                                         Case No. 19-11566
                                      Schedule A/B 50 Attachment
                                Other machinery, fixtures, and equipment

                                                              Valuation method
                                                              used for current     Current value of
Description                                                   value                debtor's interest
TH Haul Truck                                                 Net Book Value             $164,316.25
TH Multi-Cut                                                  Net Book Value             $548,847.68
Thayer Belt Scale                                             Net Book Value                    $0.00
Thermal Kinetics Equipment                                    Net Book Value                    $0.00
Thickner Tank & Water Tank                                    Net Book Value                    $0.00
Third wall on raw material storage building                   Net Book Value                    $0.00
Thompson Hills Capacitor Banks                                Net Book Value               $51,736.63
Three New Conveyors                                           Net Book Value                    $0.00
Titan Planet Gear Drive                                       Net Book Value               $67,587.00
Toolls                                                        Net Book Value                $2,698.40
Tools                                                         Net Book Value                $1,296.07
Tractor/Blades                                                Net Book Value                $1,048.93
Trailer                                                       Net Book Value                    $0.00

Transfer Conveyor Feeding Rail Road Load Out 36'' x 200'      Net Book Value                   $0.00

Transfer Conveyor Feeding Rail Road Load Out 36'' x 200'      Net   Book   Value                $0.00
Transfer Conveyor Feeding Truck Load Out 36''x275'            Net   Book   Value                $0.00
Transformer                                                   Net   Book   Value           $14,100.15
Transformers                                                  Net   Book   Value          $413,768.71
Transition Duct - cooling zone fan assembly                   Net   Book   Value                $0.00
Transloader                                                   Net   Book   Value          $141,372.28
Transloader                                                   Net   Book   Value          $146,326.46
Transportation Equipment                                      Net   Book   Value                $0.00
Truck Conveyors to FLS Wet Plant                              Net   Book   Value            $5,270.83
Truck Load out System                                         Net   Book   Value                $0.00
Truck Scale                                                   Net   Book   Value                $0.00
Truck Scale Fiber Network                                     Net   Book   Value           $90,738.37
Truck scale kiosk system                                      Net   Book   Value                $0.00
Truck Weigh Scales                                            Net   Book   Value           $43,814.72
Truss Frame Conveyors                                         Net   Book   Value                $0.00
Turbidity Machine                                             Net   Book   Value            $1,046.75
Two defibrillators and storage cabinets                       Net   Book   Value            $1,556.59
Ultra Fines Recovery System                                   Net   Book   Value          $130,110.59
Ultra Fines Recovery Unit (UFR301)                            Net   Book   Value                $0.00
Used 2006 Genie GTH-844 Variable Reach Forklift               Net   Book   Value           $16,930.00
Used Dump Truck                                               Net   Book   Value                $0.00
Used Water Truck                                              Net   Book   Value           $58,220.85
Vacuum System For Clean Up                                    Net   Book   Value                $0.00
Variable Frequency Drive repair                               Net   Book   Value            $4,650.32
Various electrical items                                      Net   Book   Value                $0.00
Vector 500 Utility Vehicle                                    Net   Book   Value            $6,217.46
Vibrating Screens & Structure                                 Net   Book   Value          $392,646.23
Volvo Wheel Loader                                            Net   Book   Value           $11,320.13
Vulcanized Rail Belt                                          Net   Book   Value            $2,905.45
Wacker Generator                                              Net   Book   Value            $2,735.70
Walk Behind Skidsteer                                         Net   Book   Value           $11,473.13
Wash Plant Feed Equipment                                     Net   Book   Value        $8,220,214.62


                                              Page 15 of 16
           Case
           Case 19-11563-KBO
                19-11563-KBO Doc
                             Doc 272-1
                                 149 Filed
                                       Filed08/09/19
                                             08/29/19 Page
                                                       Page8417ofof116
                                                                    36
                                   In re: Superior Silica Sands LLC
                                           Case No. 19-11566
                                        Schedule A/B 50 Attachment
                                  Other machinery, fixtures, and equipment

                                                                   Valuation method
                                                                   used for current          Current value of
Description                                                        value                     debtor's interest
Washer Equipment                                                   Net Book Value                         $0.00
Waste belt                                                         Net Book Value                         $0.00
Waste Stacker                                                      Net Book Value                         $0.00
Waste Stacker                                                      Net Book Value                         $0.00
Water Clarification                                                Net Book Value                  $155,207.49
Water Clarifier Equipment                                          Net Book Value                    $23,700.46
Water Clarifier Tank and Foundation                                Net Book Value                    $22,180.07
Water Truck Grader                                                 Net Book Value                  $135,249.60
Water Well                                                         Net Book Value                     $1,000.67
Water Well #1 replace 20 HP pum                                    Net Book Value                         $0.00
Water Wells                                                        Net Book Value                     $2,145.00
Water Wells for wet plant                                          Net Book Value                         $0.00
Wave Radar Level System & High Level Indicator                     Net Book Value                         $0.00
WeG Variable Frequency Drives                                      Net Book Value                    $13,371.37
Weigh Scale Software                                               Net Book Value                     $1,682.13
Weigh Scale Software                                               Net Book Value                     $1,682.14
Weimer Bearing gearbox                                             Net Book Value                    $12,387.41
Welder                                                             Net Book Value                     $7,267.66
Welders on Trucks                                                  Net Book Value                        $14.93
Welding legs on conveyors                                          Net Book Value                     $1,150.57
Welding of guards and hitches                                      Net Book Value                     $1,223.33
Well #1 - SA Plant                                                 Net Book Value                  $165,876.98
Well #2 - SA Plant                                                 Net Book Value                  $196,138.25
Well drilling 10'' hole to set 6'' casing, test pumping, water -
KRAMER                                                             Net   Book   Value                 $6,977.96
Well Testing Kit                                                   Net   Book   Value                 $2,759.87
Werner Electrical E House                                          Net   Book   Value                 $2,922.66
Wet Plant - screen                                                 Net   Book   Value                $33,180.72
Wet Plant Density Separator Valve                                  Net   Book   Value                $10,620.50
Wet Plant Eq Piping                                                Net   Book   Value                $45,540.89
Wet Plant equipment purchased by Weber                             Net   Book   Value                     $0.00
Wet Plant Layout fee                                               Net   Book   Value                     $0.00
Wet Plant Upgrade                                                  Net   Book   Value              $170,074.16
Wet Processing Equipment & Cyclones                                Net   Book   Value                     $0.00
Wet screener mounting                                              Net   Book   Value                 $3,921.40
Wilson 42'' Belt Aggregate Conveyor                                Net   Book   Value                $60,696.45
Winch                                                              Net   Book   Value                 $2,057.95
Winch Fail Cable                                                   Net   Book   Value                 $7,181.75
Winches                                                            Net   Book   Value                $32,211.08
Wireless power monitor                                             Net   Book   Value                 $2,271.42
WIScale Truck Scale                                                Net   Book   Value                $52,312.12
Wisconsin Hydrosizer                                               Net   Book   Value                     $0.00
Worldwide electric motor                                           Net   Book   Value                 $1,939.68
WS85 Center AP 0.5x12                                              Net   Book   Value                 $2,529.62
Zip Lines                                                          Net   Book   Value                $29,112.50
Zorn Compressors & Equipment                                       Net   Book   Value                     $0.00
                                                                                    TOTAL:      $58,849,650.51



                                                Page 16 of 16
                           Case
                           Case 19-11563-KBO
                                19-11563-KBO Doc
                                             Doc 272-1
                                                 149 Filed
                                                       Filed08/09/19
                                                             08/29/19 Page
                                                                       Page8518ofof116
                                                                                    36
                                                        In re: Superior Silica Sands LLC
                                                                Case No. 19-11566
                                                              Schedule A/B 55 Attachment
                                                                    Real property


                                                      Nature and extent of   Net book value of
                                                      debtor's interest in   debtor's interest      Valuation method       Current value of
Description of property                               property               (where available)      used for current value debtor's interest

16/30 Silo Project                                    Owned                            $476,469.18 Net Book Value                 $476,469.18

16/30 Silo Project addition                       Owned                                    $1,433.70 Net Book Value                  $1,433.70
1619 sq ft pad 6'' thick 1/2'' rebar 4' on center
and peged to                                      Owned                                    $4,408.14 Net Book Value                  $4,408.14

2- 100' 58'' Dia Exhaust Stacks                       Owned                             $34,285.89 Net Book Value                  $34,285.89

21 1/4 Street Construction                            Owned                            $132,340.84 Net Book Value                 $132,340.84

225 Acre Mine                                         Owned                            $400,000.00 Net Book Value                 $400,000.00

2-80 Ton Silos                                        Owned                                   $0.00 Net Book Value                       $0.00

3.56 Acres And Mobile Home                            Owned                             $22,613.01 Net Book Value                  $22,613.01
4'' HMA Paving, 6'' HMA Paving at Barron
Plant                                                 Owned                             $39,564.83 Net Book Value                  $39,564.83

6'' HMA Paving at Arland wet plant                    Owned                                $9,238.90 Net Book Value                  $9,238.90

60 Concrete Blocks                                    Owned                                $2,515.13 Net Book Value                  $2,515.13
669 7th Ave, Clayton WI 54004 (Lombardo
Property)                                             Owned                            $165,190.63 Net Book Value                 $165,190.63

8th Avenue Construction                               Owned                            $655,131.51 Net Book Value                 $655,131.51
95 lf 48''x12'' footing, 85 lf 16''x16' wall, 10 lf
12''x12' wall, concrete work, rebar                   Owned                             $28,850.63 Net Book Value                  $28,850.63

99 Acres                                              Owned                            $176,000.00 Net Book Value                 $176,000.00

99 pads for 1000' conveyor, 8'x8' electrical
pad, 22'x10' tail pulley pad for 1000' conveyor Owned                                      $4,971.23 Net Book Value                  $4,971.23

A-1 Excavating                                        Owned                                 $882.20 Net Book Value                    $882.20

A-1 Excavating                                        Owned                                $3,031.83 Net Book Value                  $3,031.83

A-1 Excavating                                        Owned                                $3,173.40 Net Book Value                  $3,173.40

A-1 Excavating                                        Owned                                $8,858.22 Net Book Value                  $8,858.22

A-1 Excavating                                        Owned                          $2,643,735.45 Net Book Value               $2,643,735.45
A-1 Excavating - Site Work FLS Wet Plant
April                                                 Owned                             $21,404.10 Net Book Value                  $21,404.10
A-1 Excavating costs for Barron Rail Road
yard                                                  Owned                             $34,821.20 Net Book Value                  $34,821.20

A-1 Excavating- Site Work                             Owned                                $2,863.03 Net Book Value                  $2,863.03

A-1 Excavating- Site Work                             Owned                                $7,735.36 Net Book Value                  $7,735.36

A-1 Excavating- Site Work                             Owned                             $27,673.20 Net Book Value                  $27,673.20



                                                                    Page 1 of 13
                        Case
                        Case 19-11563-KBO
                             19-11563-KBO Doc
                                          Doc 272-1
                                              149 Filed
                                                    Filed08/09/19
                                                          08/29/19 Page
                                                                    Page8619ofof116
                                                                                 36
                                                   In re: Superior Silica Sands LLC
                                                           Case No. 19-11566
                                                         Schedule A/B 55 Attachment
                                                               Real property


                                                 Nature and extent of   Net book value of
                                                 debtor's interest in   debtor's interest      Valuation method       Current value of
Description of property                          property               (where available)      used for current value debtor's interest

A-1 Excavating- Site Work                        Owned                             $53,591.21 Net Book Value                  $53,591.21

A-1 Excavating- Site Work                        Owned                             $63,299.54 Net Book Value                  $63,299.54

A-1 Excavating- Site Work                        Owned                            $132,651.26 Net Book Value                 $132,651.26

A-1 Excavating Site work - April                 Owned                             $33,111.36 Net Book Value                  $33,111.36
A-1 Excavating Site Work - FLS Wet Plant -
June                                             Owned                             $74,768.67 Net Book Value                  $74,768.67
A-1 Excavating Site Work - FLS Wet Plant -
May                                              Owned                             $46,960.33 Net Book Value                  $46,960.33

A-1 Excavating Site Work - LP Mine May        Owned                                $73,498.51 Net Book Value                  $73,498.51
A-1 Excavating Site Work - Poskin Dry Plant -
May                                           Owned                               $150,173.53 Net Book Value                 $150,173.53

A-1 Excavating, Inc - LP Mine site work June     Owned                             $17,157.84 Net Book Value                  $17,157.84

A-1 Excavating, Inc - Poskin site work June      Owned                             $11,305.62 Net Book Value                  $11,305.62

A-1 Excavation- Site Work                        Owned                                $9,056.19 Net Book Value                  $9,056.19

A-1 Excavzting                                   Owned                                $2,705.09 Net Book Value                  $2,705.09

A-1 Land Excavating Work at Poskin               Owned                             $63,507.11 Net Book Value                  $63,507.11

A-1 Site Work                                    Owned                             $14,451.17 Net Book Value                  $14,451.17

A-1 Site Work - Almena - November                Owned                                $7,923.35 Net Book Value                  $7,923.35

A-1 Site Work - New Auburn - November            Owned                             $60,112.96 Net Book Value                  $60,112.96

A-1 Site Work - Poskin - November                Owned                                 $515.64 Net Book Value                    $515.64

A-1 Site Work - Poskin Dry Plant - October       Owned                                $2,141.17 Net Book Value                  $2,141.17

Accuval- Valuation Services                      Owned                             $23,647.86 Net Book Value                  $23,647.86

Additional Permit fees for disturned acreage     Owned                                 $722.63 Net Book Value                    $722.63

April surveys for FLS & Midwest Frac sites       Owned                                $1,984.34 Net Book Value                  $1,984.34

Architectural                                    Owned                             $40,927.87 Net Book Value                  $40,927.87

Arland - labor and materials for concrete pits   Owned                             $12,033.22 Net Book Value                  $12,033.22

Arland Base & Paving                             Owned                            $233,777.77 Net Book Value                 $233,777.77

Asphalt Road (Req'd for permitting)              Owned                             $42,857.33 Net Book Value                  $42,857.33

August 2013 Site Work Almena                     Owned                            $104,645.20 Net Book Value                 $104,645.20

August 2013 Site Work New Auburn                 Owned                             $33,650.69 Net Book Value                  $33,650.69


                                                               Page 2 of 13
                         Case
                         Case 19-11563-KBO
                              19-11563-KBO Doc
                                           Doc 272-1
                                               149 Filed
                                                     Filed08/09/19
                                                           08/29/19 Page
                                                                     Page8720ofof116
                                                                                  36
                                                   In re: Superior Silica Sands LLC
                                                           Case No. 19-11566
                                                          Schedule A/B 55 Attachment
                                                                Real property


                                               Nature and extent of     Net book value of
                                               debtor's interest in     debtor's interest       Valuation method       Current value of
Description of property                        property                 (where available)       used for current value debtor's interest

August 2013 Site Work Poskin                   Owned                                   $1,108.92 Net Book Value                  $1,108.92

Barron Corporate Office                        Owned                               $66,658.56 Net Book Value                   $66,658.56

Barron Corporate Office                        Owned                              $268,606.82 Net Book Value                  $268,606.82
Barron County Exploration by Midwest
Engineering Services                           Owned                                   $2,101.10 Net Book Value                  $2,101.10

Barron Dry Plant - Building and Improvements Owned                              $8,268,192.35 Net Book Value                $8,268,192.35

Barron Dry Plant - Gas Pipeline                Owned                            $1,613,616.36 Net Book Value                $1,613,616.36

Barron Dry Plant - Rail Storage                Owned                            $3,442,569.85 Net Book Value                $3,442,569.85
                                               Owned; Construction in
Barron Improvements in Progress                Progress                         $1,603,990.53 Net Book Value                $1,603,990.53

Barron Plant - Plant Site Preparation          Owned                            $1,583,905.37 Net Book Value                $1,583,905.37

Base course stone for project site.            Owned                               $47,143.09 Net Book Value                   $47,143.09

Bases Ballast & Paving                         Owned                              $269,480.01 Net Book Value                  $269,480.01

BC-3050 Bucket Elevator Chutes To Silos        Owned                                   $6,857.15 Net Book Value                  $6,857.15

Birch Flooring-                                Owned                                    $691.27 Net Book Value                    $691.27

Blacktop Arland                                Owned                               $11,422.81 Net Book Value                   $11,422.81

Blacktop for Transload Area                    Owned                               $26,379.88 Net Book Value                   $26,379.88

Blacktop Surfacing                             Owned                               $81,933.13 Net Book Value                   $81,933.13

Blacktop Surfacing                             Owned                               $93,606.97 Net Book Value                   $93,606.97

Build Roads                                    Owned                                      $0.00 Net Book Value                       $0.00

Building                                       Owned                               $24,516.18 Net Book Value                   $24,516.18

Building - Dryer Control Room                  Owned                                   $4,413.01 Net Book Value                  $4,413.01

Building Improvements                          Owned                                   $3,572.20 Net Book Value                  $3,572.20

Bulidings                                         Owned                           $770,111.13 Net Book Value                  $770,111.13
Capital Lease Liability for Barron Gas Pipeline -
additional amount                                 Owned                            $20,122.46 Net Book Value                   $20,122.46

Carport                                        Owned                                   $4,386.90 Net Book Value                  $4,386.90

Cascade Drilling                               Owned                               $35,019.32 Net Book Value                   $35,019.32
Change Order & Final Billing for Barron Dry
Plant                                          Owned                              $810,218.66 Net Book Value                  $810,218.66

Chutes from SC-170-173 to BC-100A Pipe         Owned                                   $6,857.15 Net Book Value                  $6,857.15


                                                                Page 3 of 13
                          Case
                          Case 19-11563-KBO
                               19-11563-KBO Doc
                                            Doc 272-1
                                                149 Filed
                                                      Filed08/09/19
                                                            08/29/19 Page
                                                                      Page8821ofof116
                                                                                   36
                                                  In re: Superior Silica Sands LLC
                                                          Case No. 19-11566
                                                        Schedule A/B 55 Attachment
                                                              Real property


                                                Nature and extent of   Net book value of
                                                debtor's interest in   debtor's interest      Valuation method       Current value of
Description of property                         property               (where available)      used for current value debtor's interest

Clear ground for new rail siding - A-1 EXCAV    Owned                             $34,186.26 Net Book Value                  $34,186.26

Clearfork Offices                               Owned                            $264,202.65 Net Book Value                 $264,202.65

Clearing area for additional rail yard          Owned                             $24,167.93 Net Book Value                  $24,167.93
Clinton Dry Plant and rail facility rail yard
expansion                                       Owned                                $4,689.43 Net Book Value                  $4,689.43

Clinton Rail yard expansion redesign            Owned                                 $932.18 Net Book Value                    $932.18

Compromise Rails at switch locations            Owned                                $9,479.18 Net Book Value                  $9,479.18

Concrete                                        Owned                                $1,069.51 Net Book Value                  $1,069.51

Concrete                                        Owned                                $2,894.86 Net Book Value                  $2,894.86

Concrete                                        Owned                             $11,125.25 Net Book Value                  $11,125.25

Concrete                                        Owned                             $11,939.32 Net Book Value                  $11,939.32

concrete blocks                                 Owned                                $3,475.31 Net Book Value                  $3,475.31

Concrete for New dryer                          Owned                             $18,743.13 Net Book Value                  $18,743.13

Concrete Foundations                            Owned                          $1,470,755.79 Net Book Value               $1,470,755.79

Concrete Pad for Sand Storage                   Owned                             $18,427.64 Net Book Value                  $18,427.64

Concrete Pad/Foundation                         Owned                                $2,675.39 Net Book Value                  $2,675.39
Concrete ramp for load hopper - New Auburn
Dry Plant                                       Owned                             $18,633.49 Net Book Value                  $18,633.49

concrete slab under reject sand conveyor        Owned                             $33,511.56 Net Book Value                  $33,511.56

Concrete transloading pad & retaining wall      Owned                             $20,779.69 Net Book Value                  $20,779.69

Concrete wall                                   Owned                                $4,333.54 Net Book Value                  $4,333.54

Concrete Work                                   Owned                                $5,217.86 Net Book Value                  $5,217.86

Construction Mgmt                               Owned                             $22,819.23 Net Book Value                  $22,819.23

Construction Services                           Owned                             $88,974.86 Net Book Value                  $88,974.86

Consulting for Arcadia & FLS Mine               Owned                                $1,807.29 Net Book Value                  $1,807.29

Conveyor Building Covering 1/3 of BC-15         Owned                                $6,062.49 Net Book Value                  $6,062.49

Cooper- Alta Survey                             Owned                                $3,145.26 Net Book Value                  $3,145.26

Cooper Engineering                              Owned                             $11,148.64 Net Book Value                  $11,148.64

Cooper Engineering                              Owned                             $26,744.24 Net Book Value                  $26,744.24


                                                              Page 4 of 13
                        Case
                        Case 19-11563-KBO
                             19-11563-KBO Doc
                                          Doc 272-1
                                              149 Filed
                                                    Filed08/09/19
                                                          08/29/19 Page
                                                                    Page8922ofof116
                                                                                 36
                                                   In re: Superior Silica Sands LLC
                                                           Case No. 19-11566
                                                          Schedule A/B 55 Attachment
                                                                Real property


                                               Nature and extent of     Net book value of
                                               debtor's interest in     debtor's interest       Valuation method       Current value of
Description of property                        property                 (where available)       used for current value debtor's interest
Cooper Engineering - survey, field work,
drafting, reports, additional services for Barron
Dry Plant                                         Owned                                $4,555.96 Net Book Value                  $4,555.96
Cooper Engineering services - Clinton Rail
Expansion                                         Owned                                $3,762.99 Net Book Value                  $3,762.99

Cooper Engineering services - surveying &
staking Barron & Chippewa County facilities    Owned                                   $3,978.22 Net Book Value                  $3,978.22
Cooper Engineering work re Barron Co. mine
sites                                          Owned                               $16,936.40 Net Book Value                   $16,936.40
Cooper Engineering work re permit
assistance, LP mine planning, design           Owned                                   $9,787.96 Net Book Value                  $9,787.96

Corporate - Fort Worth office remodel          Owned                                      $0.00 Net Book Value                       $0.00
                                               Owned; Construction in
CRM Improvements in Progress                   Progress                           $783,162.70 Net Book Value                  $783,162.70

CTH A/I Road Construction                      Owned                              $598,095.92 Net Book Value                  $598,095.92

CTH P Construction Phase II                    Owned                            $1,409,996.98 Net Book Value                $1,409,996.98

CTH P Road Construction                        Owned                            $2,954,449.65 Net Book Value                $2,954,449.65
Cubic Yard of Concrete (1995 cubic yards at
$495 per yard)                                 Owned                              $198,858.18 Net Book Value                  $198,858.18
Dallas and Prairie Farm Environmental,
material testing                               Owned                                   $7,688.77 Net Book Value                  $7,688.77

Davis Property - Buildings & shops             Owned                               $64,907.59 Net Book Value                   $64,907.59

Davis property - Land                          Owned                              $135,745.26 Net Book Value                  $135,745.26

Design Builders- Transload                     Owned                               $49,680.54 Net Book Value                   $49,680.54

Dry Plant Site NOI permit                      Owned                                     $49.93 Net Book Value                     $49.93

Dry Plant-Site Work                            Owned                            $1,120,685.95 Net Book Value                $1,120,685.95

Earth Moving                                   Owned                               $16,274.00 Net Book Value                   $16,274.00

Electrical Extention                           Owned                                   $2,146.82 Net Book Value                  $2,146.82

Energy Systems                                 Owned                               $28,460.75 Net Book Value                   $28,460.75

Engineering                                    Owned                                   $1,574.59 Net Book Value                  $1,574.59
Engineering Services for design on County
Highway P                                      Owned                               $18,385.41 Net Book Value                   $18,385.41

EOG Fines                                      Owned                              $144,829.06 Net Book Value                  $144,829.06
Excavating services - Remaining amt on
inv#12771                                      Owned                                    $220.87 Net Book Value                    $220.87

Excavation & compaction Silo foundation        Owned                               $12,857.20 Net Book Value                   $12,857.20

Excavation & compaction Structure foundation Owned                                 $17,142.93 Net Book Value                   $17,142.93


                                                                Page 5 of 13
                           Case
                           Case 19-11563-KBO
                                19-11563-KBO Doc
                                             Doc 272-1
                                                 149 Filed
                                                       Filed08/09/19
                                                             08/29/19 Page
                                                                       Page9023ofof116
                                                                                    36
                                                   In re: Superior Silica Sands LLC
                                                           Case No. 19-11566
                                                        Schedule A/B 55 Attachment
                                                              Real property


                                                Nature and extent of      Net book value of
                                                debtor's interest in      debtor's interest    Valuation method       Current value of
Description of property                         property                  (where available)    used for current value debtor's interest

Excavation and compaction of RR area            Owned                                 $6,428.60 Net Book Value                  $6,428.60
Final payment on 400 TPH Hydrosizing Plant
from Westermann Supply - Arland                 Owned                                $69,672.14 Net Book Value                $69,672.14

Final payment on bridge wrok on CN RR           Owned                                $46,979.18 Net Book Value                $46,979.18

Flagging for new rail siding                    Owned                                 $4,162.50 Net Book Value                  $4,162.50

Flooring                                        Owned                                 $3,085.73 Net Book Value                  $3,085.73
                                                Owned; Construction in
FLS Improvements in Progress                    Progress                          $1,156,708.34 Net Book Value             $1,156,708.34

FLS Mine site work - March                      Owned                                $75,614.60 Net Book Value                $75,614.60

FLS Mine survey and reserve report              Owned                                 $9,191.44 Net Book Value                  $9,191.44

Fort Worth Corporate Office Expansion           Owned                                     $0.00 Net Book Value                      $0.00

                                                Substantial Ownership -
Foundations                                     Contract Unclear                    $219,144.15 Net Book Value               $219,144.15

French Drains                                   Owned                                     $0.00 Net Book Value                      $0.00
Ft.Worth Corp Office Leasehold
Improvements                                    Owned                                     $0.00 Net Book Value                      $0.00
                                                Owned; Construction in
FW Improvements in Progress                     Progress                          $1,409,270.48 Net Book Value             $1,409,270.48

HRG Electrical Kosse                            Owned                               $166,986.78 Net Book Value               $166,986.78

HVAC Piping and Pumps                           Owned                               $571,960.61 Net Book Value               $571,960.61

Improvements - Cooper make ready services       Owned                                 $7,096.28 Net Book Value                  $7,096.28

Install 100 Mesh Circuit                        Owned                               $171,244.33 Net Book Value               $171,244.33

Install 2 sidelites                             Owned                                     $0.00 Net Book Value                      $0.00

Install Gas Lines                               Owned                                $20,318.60 Net Book Value                $20,318.60

Installation of 3700 feet project site access
road equipment & lay down areas                 Owned                                $20,357.22 Net Book Value                $20,357.22

Installed 2 turnouts and 1,300 feet of track Owned                                  $162,891.81 Net Book Value               $162,891.81
Jay and Carol Frank Property - Barron County
WIsconsin                                    Owned                                  $447,442.75 Net Book Value               $447,442.75
Knapp Railroad - Track Expansion per July
2013 quote                                   Owned                                  $537,133.37 Net Book Value               $537,133.37

Knapp Railroad Builders - Construct 5695' of
Track, Build & Relocate Turnouts                Owned                               $712,347.58 Net Book Value               $712,347.58
                                                Owned; Construction in
Kosse Dry Improvements in Progress              Progress                            $749,318.57 Net Book Value               $749,318.57




                                                               Page 6 of 13
                         Case
                         Case 19-11563-KBO
                              19-11563-KBO Doc
                                           Doc 272-1
                                               149 Filed
                                                     Filed08/09/19
                                                           08/29/19 Page
                                                                     Page9124ofof116
                                                                                  36
                                                  In re: Superior Silica Sands LLC
                                                          Case No. 19-11566
                                                        Schedule A/B 55 Attachment
                                                              Real property


                                                Nature and extent of     Net book value of
                                                debtor's interest in     debtor's interest     Valuation method       Current value of
Description of property                         property                 (where available)     used for current value debtor's interest

Kosse Expansion                                 Owned                               $19,246.05 Net Book Value                 $19,246.05
                                                Owned; Construction in
Kosse Wet Improvements in Progress              Progress                         $1,001,956.49 Net Book Value              $1,001,956.49

Kramer- Water Well                              Owned                                $1,750.23 Net Book Value                   $1,750.23

Kramer Well                                     Owned                                  $760.41 Net Book Value                    $760.41

Kramer Well Drilling, Inc.                      Owned                                $1,515.24 Net Book Value                   $1,515.24

Kramer Well- Well                               Owned                               $16,191.77 Net Book Value                 $16,191.77

Lab - SA Dry Plant                              Owned                               $16,125.45 Net Book Value                 $16,125.45

Land & Improvements                             Owned                               $82,190.00 Net Book Value                 $82,190.00

Land & Improvements                             Owned                              $260,160.00 Net Book Value                $260,160.00

Land & Improvements                             Owned                              $370,000.00 Net Book Value                $370,000.00

Land for Future Mining                          Owned                            $1,387,934.52 Net Book Value              $1,387,934.52

Land Improvements                               Owned                              $367,950.75 Net Book Value                $367,950.75
Land Improvements - A-1 Excavating at New
Auburn                                          Owned                                $1,824.64 Net Book Value                   $1,824.64
Land purchased in Wisconsin along rail
siding.5 acres - Marlene North                  Owned                               $53,449.34 Net Book Value                 $53,449.34

LP Mine Site Prep, Permitting, Planning, etc.   Owned                            $1,354,223.64 Net Book Value              $1,354,223.64

LP Mine, Arland Wisconsin                       Owned                                $2,329.06 Net Book Value                   $2,329.06

Metal Building                                  Owned                               $31,602.98 Net Book Value                 $31,602.98

Metal Building - Awning                         Owned                               $10,592.50 Net Book Value                 $10,592.50

Metal Building - Mobile Home                    Owned                               $15,999.96 Net Book Value                 $15,999.96

Metal Building - Office improvements            Owned                                $3,870.12 Net Book Value                   $3,870.12

Mine Development - Ponds                        Owned                               $15,782.54 Net Book Value                 $15,782.54

Mine Development - Ponds                        Owned                               $19,749.95 Net Book Value                 $19,749.95

Modifications to Existing Bucket Elevators      Owned                                $8,571.50 Net Book Value                   $8,571.50

Modular Office - Water Well Included            Owned                               $60,875.54 Net Book Value                 $60,875.54

Natural Gas Piping                              Owned                               $53,367.32 Net Book Value                 $53,367.32

Natural Gas Piping                              Owned                            $1,385,009.27 Net Book Value              $1,385,009.27

New Auburn - 4th Rail Storage Track             Owned                               $80,437.17 Net Book Value                 $80,437.17


                                                               Page 7 of 13
                       Case
                       Case 19-11563-KBO
                            19-11563-KBO Doc
                                         Doc 272-1
                                             149 Filed
                                                   Filed08/09/19
                                                         08/29/19 Page
                                                                   Page9225ofof116
                                                                                36
                                                In re: Superior Silica Sands LLC
                                                        Case No. 19-11566
                                                     Schedule A/B 55 Attachment
                                                           Real property


                                             Nature and extent of      Net book value of
                                             debtor's interest in      debtor's interest    Valuation method       Current value of
Description of property                      property                  (where available)    used for current value debtor's interest

New Auburn - Clay Building                   Owned                                $45,563.34 Net Book Value                $45,563.34

New Auburn - New Machine Shop                Owned                                $43,115.89 Net Book Value                $43,115.89

New Auburn - New Plant Office Building       Owned                                $50,892.21 Net Book Value                $50,892.21

New Auburn - Pine Street repairs             Owned                                $17,242.46 Net Book Value                $17,242.46

New Auburn - Plant Paving Project            Owned                               $283,962.18 Net Book Value               $283,962.18

New Auburn Blacktop Repairs                  Owned                                 $3,857.29 Net Book Value                  $3,857.29

New Auburn Dry Plant - New Canopy            Owned                               $495,928.30 Net Book Value               $495,928.30

New Auburn Rail Car Storage Tracks           Owned                             $1,558,233.33 Net Book Value             $1,558,233.33

New Auburn Screener Tower                    Owned                               $177,779.91 Net Book Value               $177,779.91

New Auburn Wet Plant - Expansion             Owned                                $76,886.00 Net Book Value                $76,886.00
New Auburn work from A-1 Excavating -
Railroad Spur Expansion                      Owned                                $27,608.37 Net Book Value                $27,608.37

New building for dosage meter system         Owned                                $11,572.76 Net Book Value                $11,572.76
New Concrete pad for loading unit trains -
New Auburn                                   Owned                                $33,863.46 Net Book Value                $33,863.46

New Deck for dewatering screen - Pownall     Owned                                $17,515.31 Net Book Value                $17,515.31

New Structures                               Owned                                $18,262.66 Net Book Value                $18,262.66

Northwest Builders- Transload Site           Owned                                $22,090.85 Net Book Value                $22,090.85

Nyhus Concrete- Transload Site               Owned                                 $6,465.28 Net Book Value                  $6,465.28

Nyhus Concrete- Transload Site               Owned                                $19,963.41 Net Book Value                $19,963.41

Office Building/Control Room                 Owned                               $192,832.43 Net Book Value               $192,832.43

Office Building/Control Room                 Owned                               $578,497.32 Net Book Value               $578,497.32

Office Finishout                             Owned                                     $0.00 Net Book Value                      $0.00

                                             Substantial Ownership -
Office Structures and Buildings              Contract Unclear                    $175,315.30 Net Book Value               $175,315.30

Office Trailer                               Owned                                $21,688.88 Net Book Value                $21,688.88
                                             Owned; Construction in
Oklahoma Improvements in Progress            Progress                         $14,708,512.66 Net Book Value            $14,708,512.66

Osburn Wet Plant                             Owned                                $84,663.84 Net Book Value                $84,663.84

Parking lot & Primary Unloading Area         Owned                                $10,714.32 Net Book Value                $10,714.32



                                                            Page 8 of 13
                          Case
                          Case 19-11563-KBO
                               19-11563-KBO Doc
                                            Doc 272-1
                                                149 Filed
                                                      Filed08/09/19
                                                            08/29/19 Page
                                                                      Page9326ofof116
                                                                                   36
                                           In re: Superior Silica Sands LLC
                                                   Case No. 19-11566
                                                 Schedule A/B 55 Attachment
                                                       Real property


                                         Nature and extent of   Net book value of
                                         debtor's interest in   debtor's interest      Valuation method       Current value of
Description of property                  property               (where available)      used for current value debtor's interest

Plant Buildings                          Owned                            $121,751.11 Net Book Value                 $121,751.11

Plant Expansion                          Owned                                $3,886.86 Net Book Value                  $3,886.86

Plant Expansion                          Owned                             $12,696.73 Net Book Value                  $12,696.73

Plant Expansion                          Owned                            $106,319.30 Net Book Value                 $106,319.30

Plant Expansion                          Owned                            $581,851.95 Net Book Value                 $581,851.95

Plant Improvements                       Owned                            $790,295.00 Net Book Value                 $790,295.00

Plant Upgrade                            Owned                          $1,035,998.55 Net Book Value               $1,035,998.55

Propane Tank Pad                         Owned                                   $0.00 Net Book Value                       $0.00

Property make-ready Cooper Engineering   Owned                                $5,990.51 Net Book Value                  $5,990.51

Purchase of Goodwill House & Property    Owned                             $79,994.07 Net Book Value                  $79,994.07

Purchased Two Rental Buildings           Owned                             $20,100.08 Net Book Value                  $20,100.08

Rail Building                            Owned                             $45,656.65 Net Book Value                  $45,656.65

Rail Car System                          Owned                                 $770.37 Net Book Value                    $770.37

Rail Car System                          Owned                             $17,440.79 Net Book Value                  $17,440.79

Rail Car System                          Owned                             $19,274.25 Net Book Value                  $19,274.25

Rail Car System                          Owned                             $21,592.23 Net Book Value                  $21,592.23

Rail Car System                          Owned                          $1,218,774.47 Net Book Value               $1,218,774.47

Rail Expansion                           Owned                            $156,984.78 Net Book Value                 $156,984.78

Rail Extension New Auburn October 2013   Owned                             $56,601.69 Net Book Value                  $56,601.69

Rail installation at Barron Dry Plant    Owned                            $400,783.09 Net Book Value                 $400,783.09

Rail load out structure                  Owned                                $5,400.02 Net Book Value                  $5,400.02

Rail Property                            Owned                             $20,400.00 Net Book Value                  $20,400.00

Rail Storage Properrty                   Owned                            $112,632.58 Net Book Value                 $112,632.58

Rail Track                               Owned                             $11,526.12 Net Book Value                  $11,526.12

Rail yard expansion                      Owned                                $2,450.92 Net Book Value                  $2,450.92

Rail Yard Expansion                      Owned                                $5,286.78 Net Book Value                  $5,286.78

Railroad                                 Owned                                $2,750.37 Net Book Value                  $2,750.37


                                                       Page 9 of 13
                        Case
                        Case 19-11563-KBO
                             19-11563-KBO Doc
                                          Doc 272-1
                                              149 Filed
                                                    Filed08/09/19
                                                          08/29/19 Page
                                                                    Page9427ofof116
                                                                                 36
                                                 In re: Superior Silica Sands LLC
                                                         Case No. 19-11566
                                                       Schedule A/B 55 Attachment
                                                             Real property


                                               Nature and extent of     Net book value of
                                               debtor's interest in     debtor's interest    Valuation method       Current value of
Description of property                        property                 (where available)    used for current value debtor's interest

Railroad                                       Owned                               $37,775.41 Net Book Value                $37,775.41

Raw Material Storage Building (150'x75'x20')
includes concrete and installation             Owned                              $121,751.11 Net Book Value               $121,751.11
Reclamation plan, permitting and site plan -
COOPER                                         Owned                               $12,283.29 Net Book Value                $12,283.29
Repair & Replace Lower Section of 40x18 Hi-
Fold Door Unit                                 Owned                                $8,437.19 Net Book Value                  $8,437.19

Rework Stockpile Base CRM                      Owned                              $247,546.12 Net Book Value               $247,546.12
Right of Way Mapping and Easement Prep
and DNR coordination                           Owned                                $3,585.08 Net Book Value                  $3,585.08

RL-1 Rail Load Out Structure                   Owned                               $21,642.95 Net Book Value                $21,642.95

Road & Pad at Rail Siding                      Owned                                $1,015.80 Net Book Value                  $1,015.80

Road and Pad at Railroad Siding                Owned                                $3,548.25 Net Book Value                  $3,548.25

Road Construction                              Owned                                    $0.00 Net Book Value                      $0.00

Road Improvements                              Owned                                $9,183.99 Net Book Value                  $9,183.99

Road Improvements                              Owned                              $130,748.03 Net Book Value               $130,748.03
Road Improvements to Pine Street - New
Auburn                                         Owned                               $37,646.73 Net Book Value                $37,646.73
Road Repairs to Pine Street entrance - New
Auburn                                         Owned                               $70,537.68 Net Book Value                $70,537.68

Roadway Design/Plans - DJ Fedderly             Owned                                $3,530.92 Net Book Value                  $3,530.92
Rock haul for new rail - material for new
bypass lane                                    Owned                                $3,979.60 Net Book Value                  $3,979.60

Roof overhangs, roof over scale                Owned                               $23,643.64 Net Book Value                $23,643.64

Rose stone for wet plant                     Owned                                  $3,775.01 Net Book Value                  $3,775.01
Rose stone from Todd's for pad at Arland wet
plant                                        Owned                                  $5,700.24 Net Book Value                  $5,700.24

Rotex Screen - MM3180-3 Duplicate              Owned                                    $0.00 Net Book Value                      $0.00

Rufledt Roofing- Gutters                       Owned                                $1,187.58 Net Book Value                  $1,187.58

S-4070,2040,3050,100 1,000 Ton Silo's          Owned                              $118,286.28 Net Book Value               $118,286.28
                                               Owned; Construction in
SA Dry Improvements in Progress                Progress                         $4,754,887.25 Net Book Value             $4,754,887.25

SA Dry Plant Building                          Owned                           $29,841,239.89 Net Book Value            $29,841,239.89

SA Office Building                             Owned                              $110,313.97 Net Book Value               $110,313.97
                                               Owned; Construction in
SA Wet Improvements in Progress                Progress                         $7,905,171.97 Net Book Value             $7,905,171.97



                                                             Page 10 of 13
                         Case
                         Case 19-11563-KBO
                              19-11563-KBO Doc
                                           Doc 272-1
                                               149 Filed
                                                     Filed08/09/19
                                                           08/29/19 Page
                                                                     Page9528ofof116
                                                                                  36
                                             In re: Superior Silica Sands LLC
                                                     Case No. 19-11566
                                                   Schedule A/B 55 Attachment
                                                         Real property


                                           Nature and extent of   Net book value of
                                           debtor's interest in   debtor's interest      Valuation method       Current value of
Description of property                    property               (where available)      used for current value debtor's interest

SA Wet Plant                               Owned                          $7,200,936.79 Net Book Value               $7,200,936.79

San Antonio Mine/Plant                     Owned                            $501,966.70 Net Book Value                 $501,966.70

Shop Building '06                          Owned                             $31,035.86 Net Book Value                  $31,035.86

Signs                                      Owned                                   $0.00 Net Book Value                       $0.00

Silos(1-5)-SA Dry Plant Building           Owned                            $474,787.66 Net Book Value                 $474,787.66

Site layout, mine road - COOPER            Owned                                $4,012.08 Net Book Value                  $4,012.08

Site Prep                                  Owned                          $1,625,432.92 Net Book Value               $1,625,432.92

Site Preparation for Barron Dry Plant      Owned                                $7,298.80 Net Book Value                  $7,298.80

Site Work                                  Owned                             $54,693.58 Net Book Value                  $54,693.58

Site Work                                  Owned                             $59,845.57 Net Book Value                  $59,845.57

Site Work                                  Owned                            $243,736.02 Net Book Value                 $243,736.02

Site Work                                  Owned                            $382,242.78 Net Book Value                 $382,242.78

Site work - New Auburn - December 2013     Owned                                $2,433.04 Net Book Value                  $2,433.04

Site work- Alemena wet plant               Owned                            $120,379.85 Net Book Value                 $120,379.85

Site Work Almena - June                    Owned                             $74,500.76 Net Book Value                  $74,500.76

Site work Almena - September               Owned                             $15,501.03 Net Book Value                  $15,501.03

Site work Almena- May                      Owned                            $118,614.80 Net Book Value                 $118,614.80

Site Work Almena October 2013              Owned                             $24,278.42 Net Book Value                  $24,278.42

Site work Almena Wet Plant December 2013   Owned                                 $708.86 Net Book Value                    $708.86

Site Work at New Auburn - September        Owned                                 $400.46 Net Book Value                    $400.46

Site Work Excavation                       Owned                            $131,440.83 Net Book Value                 $131,440.83

Site work for Almena - July                Owned                            $112,398.50 Net Book Value                 $112,398.50

Site Work for New Auburn - July            Owned                             $24,483.97 Net Book Value                  $24,483.97

Site work for Poskin - July                Owned                            $103,930.51 Net Book Value                 $103,930.51

Site Work New Auburn - June                Owned                             $43,484.87 Net Book Value                  $43,484.87

Site Work New Auburn October 2013          Owned                                 $665.32 Net Book Value                    $665.32

Site Work Poskin - June                    Owned                            $120,953.26 Net Book Value                 $120,953.26


                                                         Page 11 of 13
                       Case
                       Case 19-11563-KBO
                            19-11563-KBO Doc
                                         Doc 272-1
                                             149 Filed
                                                   Filed08/09/19
                                                         08/29/19 Page
                                                                   Page9629ofof116
                                                                                36
                                                In re: Superior Silica Sands LLC
                                                        Case No. 19-11566
                                                      Schedule A/B 55 Attachment
                                                            Real property


                                              Nature and extent of     Net book value of
                                              debtor's interest in     debtor's interest    Valuation method       Current value of
Description of property                       property                 (where available)    used for current value debtor's interest

Storage Shed                                  Owned                                $9,374.00 Net Book Value                  $9,374.00

Stripping of Mine at Barron Wet Plant         Owned                              $326,371.42 Net Book Value               $326,371.42

Structural Metal Framing                      Owned                            $1,591,844.78 Net Book Value             $1,591,844.78

Surveying services - COOPER                   Owned                                $5,388.77 Net Book Value                  $5,388.77

TH Wet Plant                                  Owned                              $650,551.73 Net Book Value               $650,551.73
                                              Owned; Construction in
Thompson Hills Improvements in Progress       Progress                           $162,538.33 Net Book Value               $162,538.33

Track Update - flagging services              Owned                               $10,116.19 Net Book Value                $10,116.19

Trans oad Site                                Owned                              $213,163.30 Net Book Value               $213,163.30

Transload Building                            Owned                                $6,290.87 Net Book Value                  $6,290.87

Transload Building                            Owned                               $39,904.25 Net Book Value                $39,904.25

Transload Building                            Owned                               $73,176.38 Net Book Value                $73,176.38

Transload Building                            Owned                              $141,137.69 Net Book Value               $141,137.69

Transload to Bin                              Owned                               $18,458.21 Net Book Value                $18,458.21

Transload to Bin                              Owned                              $685,621.91 Net Book Value               $685,621.91

Transload to Rail                             Owned                               $32,020.25 Net Book Value                $32,020.25

Transload to Rail                             Owned                               $41,815.53 Net Book Value                $41,815.53

Transload to Rail                             Owned                              $137,721.37 Net Book Value               $137,721.37

Transload to Rail                             Owned                              $850,922.96 Net Book Value               $850,922.96

Transplanting Trees at Mine                   Owned                                $8,284.58 Net Book Value                  $8,284.58

Tree removal                                  Owned                                $6,428.60 Net Book Value                  $6,428.60

Truck Scale Roof                              Owned                                $5,759.37 Net Book Value                  $5,759.37

Trucking bases from Todd's for road project   Owned                                $2,102.04 Net Book Value                  $2,102.04

Trucking bases from Todd's for road project   Owned                                $4,694.00 Net Book Value                  $4,694.00

Upgrade of Barron County Hwy P                Owned                               $56,944.43 Net Book Value                $56,944.43

W1002 Garage Rd, Alma WI 250 acres Land       Owned                              $389,364.48 Net Book Value               $389,364.48

Wash Plant Design Drawings (Ph III)           Owned                               $44,027.77 Net Book Value                $44,027.77

watchroom construction                        Owned                                $2,302.19 Net Book Value                  $2,302.19


                                                            Page 12 of 13
                       Case
                       Case 19-11563-KBO
                            19-11563-KBO Doc
                                         Doc 272-1
                                             149 Filed
                                                   Filed08/09/19
                                                         08/29/19 Page
                                                                   Page9730ofof116
                                                                                36
                                                In re: Superior Silica Sands LLC
                                                        Case No. 19-11566
                                                      Schedule A/B 55 Attachment
                                                            Real property


                                             Nature and extent of      Net book value of
                                             debtor's interest in      debtor's interest       Valuation method       Current value of
Description of property                      property                  (where available)       used for current value debtor's interest

Water Well                                   Owned                                $15,861.79 Net Book Value                   $15,861.79

Water Well #1                                Owned                                     $0.00 Net Book Value                         $0.00

Water Well #2                                Owned                                     $0.00 Net Book Value                         $0.00

Water Well #3                                Owned                                     $0.00 Net Book Value                         $0.00

Water Well #4                                Owned                                     $0.00 Net Book Value                         $0.00

Water Well #5                                Owned                                     $0.00 Net Book Value                         $0.00

Water Well #6                                Owned                                     $0.00 Net Book Value                         $0.00

Water Well #7                                Owned                                     $0.00 Net Book Value                         $0.00

Water Wells                                  Owned                                     $0.00 Net Book Value                         $0.00

Water Wells                                  Owned                                $33,017.87 Net Book Value                   $33,017.87

                                             Substantial Ownership -
Weber site work expenses                     Contract Unclear                     $41,665.58 Net Book Value                   $41,665.58
Well work - pump, motor, enclosure, hoist,
abandon old well                             Owned                                 $6,469.92 Net Book Value                     $6,469.92

Wet Plant- Cameron Rail                      Owned                             $6,063,212.81 Net Book Value                $6,063,212.81

Wet Plant start up - A-1 EXCAV               Owned                                $16,102.85 Net Book Value                   $16,102.85

                                             Substantial Ownership -
Wet plant structures                         Contract Unclear                    $219,144.15 Net Book Value                  $219,144.15

Wet Plant Upgrades                           Owned                               $216,984.44 Net Book Value                  $216,984.44

wetland delineation                          Owned                                 $1,487.52 Net Book Value                     $1,487.52

Wisconsin Admin Bldg. Remodal                Owned                               $196,740.98 Net Book Value                  $196,740.98

Wisconsin Mine Development costs             Owned                                $20,094.52 Net Book Value                   $20,094.52

Wisconsin Plant Site - LAND                  Owned                               $173,147.74 Net Book Value                  $173,147.74

Work at Dry Plant                            Owned                                 $8,822.15 Net Book Value                     $8,822.15

Work completed at NA                         Owned                               $484,038.33 Net Book Value                  $484,038.33
                                             TOTAL:                          $139,713,782.66                  TOTAL:     $139,713,782.66




                                                           Page 13 of 13
                                                                                  Case
                                                                                  Case 19-11563-KBO
                                                                                       19-11563-KBO Doc
                                                                                                    Doc 272-1
                                                                                                        149 Filed
                                                                                                              Filed08/09/19
                                                                                                                    08/29/19 Page
                                                                                                                              Page9931ofof116
                                                                                                                                           36
                                                                                                                                           In re: Superior Silica Sands LLC
                                                                                                                                                   Case No. 19-11566
                                                                                                                                             Schedule D, Part 1 Attachment
                                                                                                                                    Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                                                 Contingent


                                                                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                     Multiple                                                              Insider/                                                     Amount of claim Value of collateral
                                                                                                                                                                       Date          creditors Describe debtor's property that                             related    Codebtor                                          Do not deduct the that supports this
Line    Creditor's Name            Creditor Notice Name Address 1              Address 2          Address 3   City         State       Zip    Email                    incurred        (Y/N)   is subject to a lien              Describe the lien        party (Y/N)   (Y/N)                                           value of collateral. claim
  2.1   Ahern Rentals, Inc                               PO Box 271390                                        Las Vegas    NV      89127-1390                              3/31/2018     N     N/A                               Equipment Lease               N          N                                                           $0.00              $0.00
  2.2   Ascentium Capital LLC      Ascentium Capital LLC 3970 Highway 59 North                                Kingwood     TX      77339-1535                              5/14/2019     N     New Kosse Compressors (2)         Equipment Lease               N          N                                                    $55,076.49                $0.00
  2.3   B&B Electric, Inc.                               920 S Farwell St                                     Eau Claire   WI      54701                                   2/28/2019     N     Electric CapEx (WI)               Construction Lien             N          N                                                      $2,232.78           $2,232.78
  2.4   B&B Electric, Inc.                               920 S Farwell St                                     Eau Claire   WI      54701                                   2/28/2019     N     Electric CapEx (WI)               Construction Lien             N          N                                                    $11,883.79           $11,883.79
  2.5   B&B Electric, Inc.                               920 S Farwell St                                     Eau Claire   WI      54701                                   2/28/2019     N     Electric CapEx (WI)               Construction Lien             N          N                                                    $48,862.33           $48,862.33
  2.6   B&B Electric, Inc.                               920 S Farwell St                                     Eau Claire   WI      54701                                   2/28/2019     N     Electric CapEx (WI)               Construction Lien             N          N                                                   $771,051.81          $771,051.81
                                                                                                                                                                                               Any and all Patronage Capital
                                                                                                                                                                                               Credits Credited to the Debtor
                                                                                                                                                                                               Based on Electric Service
                                                                                                                                                                                               Furnished to Debtor by the
 2.7 Barron Electric Cooperative                          PO Box 40                                           Barron       WI      54812                                   4/20/2017     N     Secured Party.                    Utility                      N          N                                                         $0.00                $0.00
 2.8 Bollenbach Concrete, Inc.                            PO Box 736                                          Kingfisher   OK      73750                                   6/19/2019     N     Kingfisher Plant CapEx            Construction Lien            N          N                                                    $29,574.01           $29,574.01
 2.9 Capital Plumbing, LP                                 3200 Steck Ave         Suite 220                    Austin       TX      78757                                     11/2018     N     San Antonio Plant CapEx           Construction Lien            N          N                                   X                 $5,665.28            $5,665.28
                                                                                                                                              NABC.CustomerServi                               SSL-Compact Track Loader, New
2.10 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                    4/3/2018     N     Auburn BL902123                   Equipment Lease              N          N                                                     $8,429.86                $0.00
                                                                                                                                              NABC.CustomerServi                               Wheel Loader, New Auburn
2.11 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                    4/3/2018     N     LSJ01688                          Equipment Lease              N          N                                                    $97,487.22                $0.00
                                                                                                                                              NABC.CustomerServi                               Wheel Loader, Barron (Town of
2.12 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                   4/12/2018     N     Clinton) KRS02955                 Equipment Lease              N          N                                                   $116,280.32                $0.00
                                                                                                                                              NABC.CustomerServi                               Wheel Loader, Barron (Town of
2.13 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                    5/7/2018     N     Clinton) KRS03184                 Equipment Lease              N          N                                                   $125,514.51                $0.00
                                                                                                                                              NABC.CustomerServi                               SSL-Compact Truck Loader,
2.14 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                   6/21/2018     N     Kosse FTL13735                    Equipment Lease              N          N                                                    $20,809.59                $0.00
                                                                                                                                              NABC.CustomerServi                               SSL-Compact Truck Loader,
2.15 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                   6/21/2018     N     Kosse FTL13738                    Equipment Lease              N          N                                                    $20,591.27                $0.00
                                                                                                                                              NABC.CustomerServi                               Skid Steer Loader, Barron
2.16 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                   7/20/2018     N     DZT04421                          Equipment Lease              N          N                                                    $15,892.79                $0.00
                                                                                                                                              NABC.CustomerServi                               Compact Track Loader, San
2.17 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                   7/25/2018     N     Antonio FTL18288                  Equipment Lease              N          N                                                    $23,108.55                $0.00
                                                                                                                                              NABC.CustomerServi                               Skid Steer Loader, San Antonio
2.18 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                   7/25/2018     N     DZT04508                          Equipment Lease              N          N                                                    $16,023.91                $0.00
                                                                                                                                              NABC.CustomerServi                               Wheel Loader, San Antonio
2.19 Cat Financial                 Cat Financial          PO Box 730681                                       Dallas       TX      75373-0631 ce@Cat.com                    9/6/2018     N     SWH00293                          Equipment Lease              N          N                                                   $399,258.24                $0.00
                                                                                                                                                                                               Locomotive, CITX2811 &
     CIT Group/Equipment           CIT Group/Equipment                                                                                                                                         CITX3069, 6 Axle. $95 per unit
2.20 Financing, Inc                Financing, Inc         30 S Wacker Drive      Suite 2900                   Chicago      IL      60606                                   5/16/2017     N     per day                           Equipment Lease              N          N                                                    $70,680.00                $0.00
     CIT Group/Equipment           CIT Group/Equipment                                                                                                                                         Locomotive, CEFX1542, 4 Axle.
2.21 Financing, Inc                Financing, Inc         30 S Wacker Drive      Suite 2900                   Chicago      IL      60606                                   4/23/2018     N     $105 per unit per day             Equipment Lease              N          N                                                   $139,965.00                $0.00
2.22 Deere Credit, Inc.                                   PO Box 650215                                       Dallas       TX      75265-0215                                            N     N/A                               Equipment Lease              N          N                                                         $0.00                $0.00
2.23 EnDeCo Engineers, Inc                                PO Box 6319                                         Shreveport   LA      71136                                    4/4/2019     N     Kingfisher Plant CapEx            Construction Lien            N          N                                                   $345,743.50          $345,743.50
     Engineered Software
2.24 Products, Inc.                                       1075 Progress Circle                                Lawrenceville GA     30043                                    5/9/2019     N     Kosse Plant CapEx                 Construction Lien            N          N                                                   $223,493.56          $223,493.56
     Engineered Software
2.25 Products, Inc.                                       1075 Progress Circle                                Lawrenceville GA     30043                                    5/9/2019     N     San Antonio Plant CapEx           Construction Lien            N          N                                                   $137,240.06          $137,240.06
     Engineered Software
2.26 Products, Inc.                                       1075 Progress Circle                                Lawrenceville GA     30043                                    5/9/2019     N     San Antonio Plant CapEx           Construction Lien            N          N                                                   $232,069.54          $232,069.54
                                                                                                                                                piero.russo@hpspartn                           Substantially all of the          Senior, First Priority
2.27 HPS Investment Partners       Piero Russo            40 West 57th Street    33rd Floor                   New York     NY      10019        ers.com                     1/5/2018     N     Partnership's assets              Lien                         N          Y                                                $66,710,000.00       $66,710,000.00
                                                                                                                                                piero.russo@hpspartn                           Substantially all of the
2.28 HPS Investment Partners       Piero Russo            40 West 57th Street    33rd Floor                   New York     NY      10019        ers.com                     1/5/2018     N     Partnership's assets              Second Priority Lien         N          Y                                               $215,000,000.00     $332,932,862.18
                                                                                                                                                                                               SN#: 1DW844KCJJF688448 -
2.29 John Deere Financial          John Deere Financial   PO Box 650215                                       Dallas       TX      75265                                 10/19/2018      N     4WD Loader                        Equipment Lease              N          N                                                   $187,103.49                $0.00
                                                                                                                                                                                               SN#: 1DW944KXCGE679028
2.30 John Deere Financial          John Deere Financial   PO Box 650215                                       Dallas       TX      75265                                 10/19/2018      N     (Wheel Loader)                    Equipment Lease              N          N                                                   $373,525.68                $0.00
                                                          1701 Golf Road - Suite                              Rolling                           kfcustomerservice@k                            Kosse SN#: A96252 - Wheel
2.31 Komatsu Financial             Komatsu Financial      1-300                  P. O. Box 3002               Meadows      IL      60008        omatsuna.com              3/28/2018      N     Loader                            Equipment Lease              N          N                                                   $126,922.98                $0.00
                                                          1701 Golf Road - Suite                              Rolling                           kfcustomerservice@k
2.32    Komatsu Financial          Komatsu Financial      1-300                  P. O. Box 3002               Meadows      IL      60008        omatsuna.com              11/1/2018      N     Wheel Loader, Kosse A96583        Equipment Lease              N          N                                                   $243,775.07                $0.00
2.33    Market & Johnson, Inc                             PO Box 630                                          Eau Claire   WI      54702-0630                             6/19/2019      N     Kingfisher Plant CapEx            Construction Lien            N          N                                   X             $3,957,088.00        $3,957,088.00
2.34    Market & Johnson, Inc.                            2350 Galloway Street                                Eau Claire   WI      54702-0630                             3/19/2019      N     Kingfisher Plant CapEx            Construction Lien            N          N                                   X             $5,050,000.00        $5,050,000.00
2.35    RBScott Company, Inc.                             PO Box 65                                           Eau Claire   WI      54702                                   4/3/2019      N     Kingfisher Plant CapEx            Construction Lien            N          N                                                   $834,345.50          $834,345.50
                                                                                                                                                                                               2015 John Deere 329E s/n 1
                                                                                                                                                                                               T0329EMLFE278275 2016 John
                                                                                                                                                                                               Deere CE78 s/n 0000745
                                                                                                                                                                                               Including an Accessions Thereto
                                                                                                                                                                                               and all Spare Parts and Special
                                                                                                                                                                                               Tools for Such Machinery and
2.36 RDO Equipment Co                                     RDO Trust              PO Box 7160                  Fargo        ND      58106                                                 N     Equipment.                        Equipment Lease              N          N                                                    $53,537.90                $0.00
                                                          5665 Southeast Loop                                                                                             10/2018 -
2.37 Texas First Rentals                                  410                                                 San ANtonio TX       78222                                  2/19/2019      N     San Antonio Plant CapEx           Equipment Lease              N          N                                                    $17,731.08                $0.00
2.38 TMT Solutions Inc                                    4041 FM 1978                                        San Marcos TX        78666                                  3/20/2019      N     San Antonio Plant CapEx           Construction Lien            N          N                                                 $1,222,432.12        $1,222,432.12
                                                                                                                                                                                               Ricoh (MPC4503 Copier)- SN#:
                                                          US Bank Equipment                                                                                                                    E173M760272BLK, SN#:
2.39 US Bank                       US Bank                Finance                PO Box 790448                St Louis     MO      63179-0448                               7/2/2018     N     E173M760272CLR                    Equipment Lease              N          N                                                     $4,356.00                $0.00




                                                                                                                                                     Page 1 of 2
                                                                            Case
                                                                            Case 19-11563-KBO
                                                                                 19-11563-KBO Doc
                                                                                              Doc 149
                                                                                                  272-1 Filed
                                                                                                           Filed
                                                                                                               08/09/19
                                                                                                                 08/29/19 Page
                                                                                                                            Page
                                                                                                                               100
                                                                                                                                 32ofof116
                                                                                                                                        36
                                                                                                                                           In re: Superior Silica Sands LLC
                                                                                                                                                   Case No. 19-11566
                                                                                                                                             Schedule D, Part 1 Attachment
                                                                                                                                    Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                    Multiple                                                       Insider/                                                     Amount of claim Value of collateral
                                                                                                                                                                     Date           creditors Describe debtor's property that                      related    Codebtor                                          Do not deduct the that supports this
Line Creditor's Name             Creditor Notice Name Address 1            Address 2           Address 3      City         State       Zip      Email                incurred         (Y/N)   is subject to a lien            Describe the lien   party (Y/N)   (Y/N)                                           value of collateral. claim

                                                                                                                                                                                              Ricoh (MPC4503 Copier)- SN#:
                                                                                                                                                                                              E174MC11067BLK, SN#:
                                                                                                                                                                                              E174MC11067CLR and HP
                                                                                                                                                                                              (LJ4250)-SN#: CNGXC39553BLK,
                                                                                                                                                                                              SN#: CNRXY35452BLK, SN#:
                                                                                                                                                                                              CNGXB33533BLK, SN#:
                                                                                                                                                                                              CNBXC51459BLK, SN#:
                                                                                                                                                                                              CNGXB27163BLK, SN#:
                                                                                                                                                                                              CNRXJ88716BLK, SN#:
                                                      US Bank Equipment                                                                                                                       CNGXD95133BLK, SN#:
2.40 US Bank                     US Bank              Finance              PO Box 790448                      St Louis     MO      63179-0448                          11/26/2018      N      USBXX09393BLK                Equipment Lease            N          N                                                    $22,129.68               $0.00
                                                                                                                                                                                              Ricoh (MPC4503 Copier)- SN#:
                                                      US Bank Equipment                                                                                                                       E174MC11061BLK, SN#:
2.41 US Bank                     US Bank              Finance              PO Box 790448                      St Louis     MO      63179-0448                           12/3/2018      N      EE174MC11061CLR              Equipment Lease            N          N                                                     $5,048.46               $0.00
                                                                                                                                                                                              Ricoh (MPC4503 Copier)- SN#:
                                                      US Bank Equipment                                                                                                                       E174MA11153BLK, SN#:
2.42 US Bank                     US Bank              Finance              PO Box 790448                      St Louis     MO      63179-0448                          12/12/2018      N      E174MA11153CLR               Equipment Lease            N          N                                                     $5,048.46               $0.00
                                                                           3333 Lee Parkway,
2.43 Vantage Mechanical, LLC                          SettlePou            8th Floor                          Dallas       TX      75219                                1/28/2019      N      Kingfisher Plant CapEx          Construction Lien       N          N                                                   $130,931.56        $130,931.56
                                                                                                                                                                                              Model: T590 T4, Compact Track
                                                      Wells Fargo Bank     C/O MUL Railcar     One Centerpointe                                 customer_service@m                            Loader, Thompson Hills,
2.44 WellsFargo                  WellsFargo           Northwest            Leasing LLC         Drive, Suite 200 Lake Oswego OR     97035        ul-railcars.com         4/15/2018      N      ALJU25623                       Equipment Lease         N          N                                                    $14,220.33               $0.00
                                                      Wells Fargo Bank     C/O MUL Railcar     One Centerpointe                                 customer_service@m                            Model: T590 T4, Compact Track
2.45 WellsFargo                  WellsFargo           Northwest            Leasing LLC         Drive, Suite 200 Lake Oswego OR     97035        ul-railcars.com         7/15/2018      N      Loader, CRM, ALJU26410          Equipment Lease         N          N                                                    $16,173.55               $0.00
                                                      Wells Fargo Bank     C/O MUL Railcar     One Centerpointe                                 customer_service@m                            Model: T590 T4, Compact Track
2.46 WellsFargo                   WellsFargo          Northwest            Leasing LLC         Drive, Suite 200 Lake Oswego OR     97035        ul-railcars.com         7/15/2018      N      Loader, FLS, ALJU26402          Equipment Lease         N          N                                                    $16,173.55              $0.00
2.47 Zapata Construction Services                     3410 S Loop 1604 E                                        San Antonio TX     78264                                3/16/2019      N      San Antonio Plant CapEx         Construction Lien       N          N                                                    $91,101.61         $91,101.61
                                                                                                                                                                                                                                                                              TOTALS:                            $296,998,579.43    $412,736,577.63




                                                                                                                                                     Page 2 of 2
                                                                      Case
                                                                      Case 19-11563-KBO
                                                                           19-11563-KBO Doc
                                                                                        Doc 149
                                                                                            272-1 Filed
                                                                                                     Filed
                                                                                                         08/09/19
                                                                                                           08/29/19 Page
                                                                                                                      Page
                                                                                                                         105
                                                                                                                           33ofof116
                                                                                                                                  36
                                                                                                                 In re: Superior Silica Sands LLC
                                                                                                                         Case No. 19-11566
                                                                                                                    Schedule E/F, Part 2 Attachment
                                                                                                         Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent


                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                                                   Subject to
Line    Nonpriority Creditor's Name              Address 1                          Address 2               Address 3             City               State Zip          Country Date incurred   Basis for claim    offset (Y/N)                                          Amount of claim
   3.80 David Taft                               2132 5th Avenue                                                                  Chetek             WI    54728                07/15/19        Trade Claims                                                                        $294.98
                                                                                                                                                                                06/14/19 -
   3.81 Davidson Document Solutions, Inc     Texas Document Solutions               2600 Longhorn Blvd      Suite 102             Austin             TX    78758                07/12/19        Trade Claims                                                                        $516.12
   3.82 Dawes Rigging And Crane Rental, Inc. PO Box 44080                                                                         Milwaukee          WI    53214                11/12/18        Lease Claim                                                                         $202.56
                                                                                                                                                                                05/31/19 -
   3.83 Dealers Electical Supply                 PO Box 2535                                                                      Waco               TX    76702                06/28/19        Trade Claims                                                                        $694.80
                                                                                                                                                                                12/31/18 -
   3.84 Di-Corp Sand Transloading LP             8750-53 Ave                                                                      Edmonton           AB    T6E 5G2      Canada 06/30/19         Trade Claims                                                                  $2,006,305.96
        DJW Sales of Barron WI, Inc. aka
   3.85 Wiehes True Value                        524 E. LaSalle Ave                                                               Barron             WI    54812                 07/09/19       Trade Claims                                                                          $7.37
                                                                                                                                                                                 07/04/19 -
   3.86 Domingo R Pena                           1090 S Addison St                                                                San Antonio        TX    78264                 07/11/19       Trade Claims                                                                      $7,629.63
                                                                                                                                                                                 11/30/18 -
   3.87 DRT Bio-Solids, Inc                      7140 State Hwy 40                                                                Bloomer            WI    54724                 01/01/19       Trade Claims                                                                    $227,524.14
                                                                                                                                                                                 05/29/19 -
   3.88 Echo Global Logistics                 600 W Chicago Ave Suite 725                                                         Chicago            IL    60654                 05/31/19       Trade Claims                                                                        $545.18
        eFax Corporate c/o j2 Cloud Services,
   3.89 LLC                                   PO Box 51873                                                                        Los Angeles        CA    90051-6173            06/30/19       Trade Claims                                                                        $152.60
                                                                                                                                                                                 06/25/19 -
   3.90 Electrico, Inc                           Noblett Electric Motor Service     PO Box 3097                                   Corsicana          TX    75110                 07/09/19       Trade Claims                                                                     $11,939.00
                                                                                                                                                                                 06/12/19 -
   3.91 Elliott Electric Supply, Inc             PO Box 206524                                                                    Dallas             TX    75320-6524            07/09/19       Trade Claims                                                                     $14,747.98
                                                                                                                                                                                 10/15/18 -
   3.92 Entergy                                  PO Box 8104                                                                      Baton Rouge        LA    70891                 07/14/19       Trade Claims                                                                     $15,057.45
   3.93 EOG Resources, Inc.                      PO Box 4362                                                                      Houston            TX    77210                 2019           Deferred Revenue        Y          X           X                                   $148.70
        Escanaba & Lake Superior Railroad                                                                                                                                        02/18/19 -
   3.94 Co.                                      One Larkin Plaza                   PO Box 217                                    Wells            MI      49894                 06/10/19       Trade Claims                                                                     $52,470.00
   3.95 Espey Silica Sand Co, Inc                27265 U.S. Hwy 281 South                                                         San Antonio      TX      78264                 03/01/19       Trade Claims                                                                    $161,434.62
                                                                                                                                  County of Grande                               02/01/19 -
   3.96 Evergreen Transloading Terminal, Ltd     Lot 29, 712051 RNG RD 54                                                         Prairie No.1     AB      T8X 4A7      Canada   06/01/19       Trade Claims                                                                    $506,531.16
                                                                                                                                                                                 11/29/18 -
   3.97 Fabick                                   PO Box 259040                                                                    Madison            WI    53725                 05/20/19       Trade Claims                                                                      $8,761.48
                                                                                                                                                                                 06/13/19 -
   3.98 Fastenal                                 PO Box 1286                                                                      Winona             MN    55987                 07/11/19       Trade Claims                                                                      $8,030.44
                                                                                                                                                                                 03/08/19 -
   3.99 Fed Ex                                   PO Box 660481                                                                    Dallas             TX    75266                 07/04/19       Trade Claims                                                                      $2,112.73
                                                                                                                                                                                 06/03/19 -
  3.100 Firmatek, LLC                            9360 Corporate Drive               Ste 103                                       Selma              TX    78154                 07/03/19       Trade Claims                                                                      $7,270.00
                                                                                                                                                                                 02/18/19 -
  3.101 Frontier Ag & Turf                       PO Box 67                          1305 10th St                                  Turtle Lake        WI    54889                 05/29/19       Trade Claims                                                                        $125.23
                                                                                                                                                                                 03/27/19 -
  3.102 Gateway Printing & Office Supply, Inc.   315 S. CLOSNER                                                                   Edinburg           TX    78539                 07/12/19       Trade Claims                                                                      $5,145.71
  3.103 Geoflight Aerial Mapping                 3230 Gary Lane                                                                   Eau Claire         WI    54703                 06/07/19       Trade Claims                                                                      $6,513.90
                                                                                                                                                                                 06/24/19 -
  3.104   Gerard Daniel Worldwide                PO Box 62869                                                                     Baltimore          MD    21264-2869            07/14/19       Trade Claims                                                                     $15,815.00
  3.105   Gilson Company, Inc                    PO Box 200                                                                       Lewis Center       OH    43035-0200            12/12/18       Trade Claims                                                                     $11,205.50
  3.106   GK Techstar, LLC                       802 W 13th Street                                                                Deer Park          TX    77536                 02/11/19       Trade Claims                                                                      $3,858.27
  3.107   Global Energy Partners, LLC            7949 Bullitt Drive                                                               Mobile             AL    36619                 05/31/19       Trade Claims                                                                      $7,298.05
  3.108   Granite Peak Transloading, LLC         PO Box 51661                                                                     Casper             WY    82605                 01/15/19       Trade Claims                                                                     $22,500.00
                                                                                                                                                                                 12/19/18 -
  3.109 Grant Thorton LLP                        1717 Main St., Suite 1800                                                        Dallas             TX    75201                 03/22/19       Trade Claims                                                                    $147,047.31
                                                                                                                                                                                 12/06/18 -
  3.110 Greenbrier Leasing Company, LLC          One Centerpointe Drive Suite 465                                                 Lake Oswego        OR    97035                 07/05/19       Lease Claim                                                                     $770,201.58
  3.111 Gregory Joelson                          820 Tartan Trail                                                                 Highland Village   TX    75077                 07/14/19       Trade Claims                                                                          $0.00
                                                                                                                                                                                 05/31/19 -
  3.112 Grenada Railroad LLC                     81 Church Street                                                                 Grenada            MS    38901                 07/02/19       Trade Claims                                                                     $36,234.15
                                                                                                                                                                                 06/12/19 -
  3.113 Groesbeck Auto Sales                     410 S. Ellis                       P.O. Box 28                                   Groesbeck          TX    76642                 06/15/19       Trade Claims                                                                        $356.96
                                                                                                                                                                                 11/29/18 -
  3.114 H&K Electrical                          106 Slaton Dr                                                                     Nash               TX    75569                 12/28/18       Trade Claims                                                                    $189,364.37
        Hall, Estill, Hardwick, Gable, Golden &                                                                                                                                  03/14/19 -
  3.115 Nelson,  P.C.                           320 South Boston Avenue, Ste 200                                                  Tulsa              OK    74103-3706            05/10/19       Trade Claims                                                                     $12,573.00




                                                                                                                           Page 3 of 8
                                                                    Case
                                                                    Case 19-11563-KBO
                                                                         19-11563-KBO Doc
                                                                                      Doc 149
                                                                                          272-1 Filed
                                                                                                   Filed
                                                                                                       08/09/19
                                                                                                         08/29/19 Page
                                                                                                                    Page
                                                                                                                       106
                                                                                                                         34ofof116
                                                                                                                                36
                                                                                                                     In re: Superior Silica Sands LLC
                                                                                                                             Case No. 19-11566
                                                                                                                      Schedule E/F, Part 2 Attachment
                                                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                                                     Subject to
Line    Nonpriority Creditor's Name            Address 1                           Address 2                     Address 3            City              State Zip         Country Date incurred   Basis for claim    offset (Y/N)                                          Amount of claim
  3.116 Halron Lubricants, Inc.                PO Box 2188                                                                            Green Bay         WI    54308               04/19/17        Trade Claims                                                                        $450.00
  3.117 Hawkwood Energy, LLC                   4582 S. Ulster St.                  Suite 500                                          Denver            CO    80237               2019            Deferred Revenue        Y          X           X                                    $952.00
                                                                                                                                                                                  06/20/19 -
  3.118 Herculift Inc                          5655 Hwy 12 West                                                                       Maple Plain       MN   55359                07/02/19        Trade Claims                                                                      $5,580.10
  3.119 Hometown Repair & Machine              19 County Rd SS                                                                        New Auburn        WI   54757                06/13/19        Trade Claims                                                                      $1,002.36
                                                                                                                                                                                  06/17/19 -
  3.120 Hopkins Oil, Inc                       PO Box 179                                                                             Crawford          TX   76638                07/12/19        Trade Claims                                                                     $46,504.99
        Horseheads Sand and Transloading                                                                                                                                          05/06/19 -
  3.121 Terminal                               343 Greenwich Suite 200                                                                Greenwich         CT   06830                05/09/19        Contracts Claim                                                                  $47,507.43
                                                                                                                                                                                  01/28/19 -
  3.122 Hunton Andrews Kurth, LLP              951 E Byrd Street                   Riverfront Plaza East Tower                        Richmond          VA   23219                03/11/19        Trade Claims                                                                     $93,850.00
        HYATT REGENCY LOST PINES
  3.123 RESORT                                 575 Hyatt Lost Pines Rd.                                                               Austin            TX   78612                2019            Deferred Revenue        Y          X           X                                  $1,968.80
                                                                                                                                                                                  06/04/19 -
  3.124   Hychem, Inc                          PO Box 930187                                                                          Atlanta           GA   31193-0187           07/05/19        Trade Claims                                                                     $41,497.28
  3.125   HYDRAULIC SPECIALISTS                7811 FORTUNE DRIVE                                                                     San Antonio       TX   78250                06/25/19        Trade Claims                                                                      $5,961.38
  3.126   Impact Fire Services                 103 12th Street                     Suite 200                                          Pflugerville      TX   78660                07/15/19        Trade Claims                                                                       $540.00
  3.127   Industrial Systems and Service LLC   308 Beacon Valley Street                                                               LaCrescent        MN   55947                07/12/19        Trade Claims                                                                       $750.00
  3.128   Inter-Mountain Laboratories Inc      PO Box 661                                                                             Sheridan          WY   82801                06/10/19        Trade Claims                                                                       $216.40
                                                                                                                                                                                  12/07/18 -
  3.129 Investors Bank                         101 JFK Parkway                                                                        Short Hills       NJ   07078                07/05/19        Lease Claim                                                                     $353,046.77
                                                                                                                                                                                  02/28/19 -
  3.130 Iowa Northern Railway Company          305 2nd St., SE, Ste. 400                                                              Cedar Rapids      IA   52401                07/04/19        Trade Claims                                                                     $83,798.00
  3.131 Iron Mountain Trap Rock Co.            2706 Solution Center                                                                   Chicago           IL   60677-2007           10/31/18        Trade Claims                                                                  $1,179,506.80
                                                                                                                                                                                  04/10/19 -
  3.132 ISCO Industries, Inc                   1974 Solutions Center                                                                  Chicago           IL   60677-1009           07/14/19        Trade Claims                                                                    $152,387.96
        J&GK Properties - CKJ South Texas
  3.133 Series, LLC                            PO Box 6269                                                                            McKinney          TX   75071                06/30/19        Trade Claims                                                                      $1,713.42
                                               2115 East Clairemont Avenue Suite
  3.134 J.C. Norby & Associates, Inc           2                                                                                      Eau Claire        WI   54701                09/12/18        Trade Claims                                                                        $550.00
                                                                                                                                                                                  06/15/19 -
  3.135 JB HEAVY EQUIPMENT                     1664 EICHMAN RD.                                                                       Poteet            TX   78065                06/30/19        Trade Claims                                                                     $13,515.00
                                                                                                                                                                                  08/24/18 -
  3.136 Jesse Jones Construction, Inc          31700 County Highway M                                                                 Holcombe          WI   54745                05/16/19        Trade Claims                                                                     $63,764.35
  3.137 Joe W. Fly Company                     PO Box 678106                                                                          Dallas            TX   75267-8106           05/14/19        Trade Claims                                                                      $4,267.22
                                                                                                                                                                                  05/21/19 -
  3.138 John Deere Financial Power Plan        PO Box 650215                                                                          Dallas            TX   75265                06/20/19        Lease Claim                                                                           $6.16
                                                                                                                                                                                  07/05/19 -
  3.139 John Fabick Tractor Co                 PO Box 956362                                                                          St Louis          MO   63195-6362           07/12/19        Trade Claims                                                                      $3,327.61
  3.140 John T Boyd Company                    4000 Town Center Blvd Ste 300                                                          Canonsburg        PA   15317                05/02/19        Trade Claims                                                                     $12,860.61
                                                                                                                                                                                  02/28/19 -
  3.141 Keokuk Junction Railway Co             1318 S Johanson Rd                                                                     Peoria            IL   61607                06/30/19        Trade Claims                                                                     $32,642.50
                                                                                                                                                                                  05/31/19 -
  3.142 KFW Engineers                          3421 Paesanos Pkwy, Suite 200                                                          San Antonio       TX   78231                06/30/19        Trade Claims                                                                      $1,027.93
  3.143 Kirby-Smith Machinery, Inc             PO Box 270360                                                                          Oklahoma City     OK   73137                07/02/19        Trade Claims                                                                       $456.05
  3.144 Knapp Railroad Builders, Inc.          4777 West Lincoln Ave                                                                  West Milwaukee    WI   53219                11/27/18        Trade Claims                                                                     $53,359.53
                                                                                                                                                                                  06/12/19 -
  3.145 Komro Sales & Services, Inc.           W4666 State Hwy 85                                                                     Durand            WI   54736                06/20/19        Trade Claims                                                                      $4,919.82
                                                                                                                                                                                  06/11/19 -
  3.146 Kurz Industrial Solutions, Inc         1325 McMahon Dr                                                                        Neenah            WI   54956                06/27/19        Trade Claims                                                                      $6,503.86
                                                                                                                                                                                  07/04/19 -
  3.147 L&J Trucking, Narinder Singh           20115 US Hwy 281                                                                       San Antonio       TX   78221                07/14/19        Trade Claims                                                                      $6,632.75
                                                                                                                                                                                  05/17/19 -
  3.148 Lawson Products, Inc                   PO Box 809401                                                                          Chicago           IL   60680-9401           07/10/19        Trade Claims                                                                      $8,303.42
                                                                                                                                                                                  07/01/19 -
  3.149 Leslie A Smith                         928 10 1/2 Street                                                                      Barron            WI   54812                07/15/19        Trade Claims                                                                     $77,550.63
  3.150 Liberty Oilfield Services              950 17th St.                        Suite 2400                                         Denver            CO   80202                2019            Deferred Revenue        Y          X           X                              $1,422,710.20
                                                                                                                                                                                  01/17/19 -
  3.151 Lillard Wise Szygenda PLLC             13760 Noel Road                     Suite 1150                                         Dallas            TX   75240                06/21/19        Trade Claims                                                                      $9,284.20
  3.152 Lincoln Contractors Supply, Inc        11111 W Hayes Ave                   PO Box 270168                                      Milwaukee         WI   53227                06/24/19        Trade Claims                                                                      $5,763.47
                                                                                                                                                                                  08/01/18 -
  3.153 Linda C. Best Trust, U/T/A 1-6-2015    613 West Van Buren                                                                     Crescent          OK   73028                05/01/19        Contracts Claim                                                                  $36,574.00




                                                                                                                               Page 4 of 8
                                                                    Case
                                                                    Case 19-11563-KBO
                                                                         19-11563-KBO Doc
                                                                                      Doc 149
                                                                                          272-1 Filed
                                                                                                   Filed
                                                                                                       08/09/19
                                                                                                         08/29/19 Page
                                                                                                                    Page
                                                                                                                       107
                                                                                                                         35ofof116
                                                                                                                                36
                                                                                                                In re: Superior Silica Sands LLC
                                                                                                                        Case No. 19-11566
                                                                                                                Schedule E/F, Part 2 Attachment
                                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent


                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                                 Subject to
Line      Nonpriority Creditor's Name            Address 1                     Address 2                   Address 3              City             State Zip          Country Date incurred   Basis for claim    offset (Y/N)                                          Amount of claim
                                                                                                                                                                              06/17/19 -
  3.154 Lonestar Armature, LLC                   301 Main Plaza Ste 328                                                           New Braunfels    TX    78130                06/28/19        Trade Claims                                                                     $23,926.52
  3.155 Louisville Dryer Company                 PO Box 1831                                                                      Austin           TX    78767                07/14/19        Trade Claims                                                                         $95.06
                                                                                                                                                                              06/13/19 -
  3.156 Lufkin Rubber & Gasket Co                PO Box 150356                                                                    Lufkin           TX    75915                07/14/19        Trade Claims                                                                     $19,715.56
                                                                                                                                                                              02/18/19 -
  3.157 Madden Materials                         22592 State Highway 16 S                                                         Von Ormy         TX    78076                07/14/19        Trade Claims                                                                    -$92,692.29
  3.158 Magnolia Oil & Gas Operating LLC         9 Greenway Plaza              Suite 1300                                         Houston          TX    77046                2019            Deferred Revenue        Y          X           X                                   $438.70
                                                                                                                                                                              07/02/19 -
  3.159 Marabou Energy Management, LLC           450 Gears Road Suite 850                                                         Houston          TX    77067                07/14/19        Utilities                                                                       $366,697.71
                                                                                                                                                                              12/31/18 -
  3.160 Marabou Superior Pipeline, LLC           450 Gears Road Suite 850                                                         Houston          TX    77067                07/14/19        Utilities                                                                       $765,125.37
                                                                                                                                                                              11/21/18 -
  3.161 Martin Engineering             One Martin Place Dept 4531                                                                 Carol Stream     IL    60122-4531           12/04/18        Trade Claims                                                                     $70,888.49
  3.162 MARTIN MARIETTA MATERIALS, INC P.O.BOX 677061                                                                             Dallas           TX    75267                04/26/19        Trade Claims                                                                      $9,192.90
                                                                                                                                                                              06/24/19 -
  3.163 MASS Technologies Inc                    PO Box 173187                                                                    Arlington        TX    76003                07/01/19        Trade Claims                                                                      $1,460.01
        Mastercraft Printed Products &                                                                                                                                        06/19/19 -
  3.164 Services, Inc.                           2150 Century Circle                                                              Irving           TX    75062                07/13/19        Trade Claims                                                                      $1,016.91
                                                                                                                                                                              05/31/19 -
  3.165 Matheson Tri-Gas Inc                     Dept 3028                     PO Box 123028                                      Dallas           TX    75312                07/05/19        Trade Claims                                                                      $1,430.95
  3.166 McLanahan Corp.                          200 Wall St                                                                      Hollidaysburg    PA    16648                07/08/19        Trade Claims                                                                      $2,040.19
                                                                                                                                                                              03/04/19 -
  3.167 McMaster-Carr Supply Company             PO Box 7690                                                                      Chicago          IL    60680-7690           07/12/19        Trade Claims                                                                      $8,442.98
  3.168 Metco Environmental                      PO Box 204290                                                                    Dallas           TX    75320-4290           05/31/19        Trade Claims                                                                     $22,467.50
                                                                                                                                                                              07/25/14 -
  3.169 Midwest Frac & Sand, LLC                 720 Clinton St South                                                             Alemeda          WI    54805                07/15/19        Contracts Claim                                                               $1,166,479.93
  3.170 Midwest Frac & Sands Royalty             720 Clinton St South                                                             Alemeda          WI    54805                05/31/19        Lease Claim                                                                      $17,377.55
                                                                                                                                                                              06/06/19 -
  3.171 Minnesota Commercial Railway             508 Cleveland Ave North                                                          St. Paul         MN    55114                06/30/19        Trade Claims                                                                     $36,014.10
                                                                                                                                                                              06/30/19 -
  3.172 Mississippi Welders Supply Co., Inc.     PO Box 1036                                                                      Winona           MN    55987                07/01/19        Trade Claims                                                                      $1,049.29
                                                                                                                                                                              12/01/18 -
  3.173   Modern Material Services, LLC          DBA Arrow Material Services   2605 Nicholson Rd           Building 2 Suite 302   Sewickley        PA    15143                07/01/19        Contracts Claim                                                                 $779,836.95
  3.174   MOO, Inc                               14 Blackstone Valley Place                                                       Lincoln          RI    02865                05/31/19        Trade Claims                                                                       $439.42
  3.175   MORRELL MASONRY SUPPLY                 508 Pickering St.                                                                Houston          TX    77091                2019            Deferred Revenue        Y          X           X                                   $358.20
  3.176   Mosaic Telecom                         PO Box 664                                                                       Cameron          WI    54822                07/01/19        Trade Claims                                                                      $1,026.75
                                                                                                                                                                              11/26/18 -
  3.177 Motion Engineering, Inc                  6926 46th Street                                                                 Kenosha          WI    53144                12/28/18        Trade Claims                                                                    $102,032.68
                                                                                                                                                                              12/17/18 -
  3.178 Motion Industries            PO Box 98412                                                                                 Chicago          IL    60693-8412           06/05/19        Trade Claims                                                                    $189,653.78
        MR. HENRY'S MASONRY & STUCCO
  3.179 SUPPLY                       1231 W. Hidebrand St.                                                                        San Antonio      TX    78201                2019            Deferred Revenue        Y          X           X                                     $64.50
                                                                               C/O MUL Railcar Leasing     One Centerpointe                                                   12/07/18 -
  3.180   MUL Railcar Leasing LLC                Wells Fargo Bank Northwest    LLC                         Drive, Suite 200       Lake Oswego      OR    97035                07/08/19        Lease Claim                                                                   $1,370,509.81
  3.181   Multisource Sand and Gravel Co., LTD   P.O. BOX 790621                                                                  San Antonio      TX    78279                01/17/19        Trade Claims                                                                       $398.22
  3.182   Murphy Locomotive Repair, Inc.         5880 Town Hall Drive                                                             Greenfield       MN    55357                07/04/19        Trade Claims                                                                     $11,452.25
  3.183   Napa Of Groesbeck                      116 N. Ellis                                                                     Groesbeck        TX    76642                06/18/19        Trade Claims                                                                       $224.50
  3.184   Nathan L. Swan                         Nate's Lawn Service           107 C West Coleman Street                          Rice Lake        WI    54868                07/02/19        Trade Claims                                                                       $250.04
  3.185   New Auburn Utilities                   130 East Elm St               PO Box 100                                         New Auburn       WI    54757                07/10/19        Trade Claims                                                                         $32.25
  3.186   NEW EARTH LLC                          PO Box 8058                                                                      San Antonio      TX    78208                2019            Deferred Revenue        Y          X           X                                   $369.20
  3.187   Noble's Tire Service, Inc.             1490 E. Division Ave                                                             Barron           WI    54812                06/28/19        Trade Claims                                                                       $149.29
                                                                                                                                                                              07/05/19 -
  3.188 Nordquist Trucking, Inc                  PO Box 117                                                                       Almena           WI    54805                07/14/19        Trade Claims                                                                     $13,170.00
  3.189 Norfolk Southern Railway Company         PO Box 532797                                                                    Atlanta          GA    30353-2797           06/13/18        Trade Claims                                                                      $1,426.00
  3.190 Northern Lake Service, Inc.              400 North Lake Ave                                                               Crandon          WI    54520                07/03/19        Trade Claims                                                                       $524.00
                                                                                                                                                                              06/04/19 -
  3.191 Nova Healthcare, P.A.                    PO Box 840066                                                                    Dallas           TX    75284-0066           07/03/19        Trade Claims                                                                     $11,796.41
  3.192 Nyhus Erectors, LLC                      E3551 State Road 72                                                              Menomonie        WI    54751                05/06/19        Trade Claims                                                                     $24,027.00
                                                                                                                                                                              07/04/19 -
  3.193 Ochoa & Son Trucking                     13313 N. State Hwy 16                                                            Poteet           TX    78065-4015           07/14/19        Trade Claims                                                                      $7,610.48




                                                                                                                           Page 5 of 8
                                                                  Case
                                                                  Case 19-11563-KBO
                                                                       19-11563-KBO Doc
                                                                                    Doc 149
                                                                                        272-1 Filed
                                                                                                 Filed
                                                                                                     08/09/19
                                                                                                       08/29/19 Page
                                                                                                                  Page
                                                                                                                     108
                                                                                                                       36ofof116
                                                                                                                              36
                                                                                                                   In re: Superior Silica Sands LLC
                                                                                                                           Case No. 19-11566
                                                                                                                      Schedule E/F, Part 2 Attachment
                                                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                                                     Subject to
Line      Nonpriority Creditor's Name         Address 1                           Address 2                   Address 3               City             State Zip          Country Date incurred   Basis for claim    offset (Y/N)                                          Amount of claim
                                                                                                                                                                                  06/17/19 -
  3.194 Olson Explosives Inc                  1837 Trout Run Road                 PO Box 90                                           Decorah          IA    52101                07/11/19        Trade Claims                                                                     $72,599.15
                                                                                                                                                                                  03/27/19 -
  3.195   OmniTRAX Logistics Services LLC     252 Clayton Street, 4th Floor                                                           Denver           CO    80206                04/12/19        Contracts Claim                                                                 $349,770.80
  3.196   One Safe Place Media Corp.          1550 West Walnut Hill Lane                                                              Irving           TX    75038                06/29/19        Trade Claims                                                                       $230.94
  3.197   Pace Analytical Services, Inc       1700 Elm St                         Suite 200                                           Minneapolis      WI    55414                07/14/19        Trade Claims                                                                       $916.00
  3.198   Paul Sheet Metal, Inc               1017 Haugen Ave                     PO Box 247                                          Rice Lake        WI    54868                07/02/19        Trade Claims                                                                       $169.65
                                                                                                                                                                                  06/17/19 -
  3.199 Pioneer Steel & Pipe Co., Inc.        913 South Loop Drive                PO Box 154485                                       Waco             TX    76715                06/21/19        Trade Claims                                                                      $3,682.87
  3.200 Pioneer Telephone Cooperative, Inc    PO Box 539                                                                              Kingfisher       OK    73750-0539           07/15/19        Trade Claims                                                                          $1.04
        Pitney Bowes Global Financial
  3.201 Services Ll                           PO Box 371887                       500 Ross St.                Suite 154-0470          Pittsburgh       PA    15262-0001           06/29/19        Trade Claims                                                                         $16.85
                                                                                                                                                                                  07/08/19 -
  3.202 Polydeck Screen Corporation           PO Box 602783                                                                           Charlotte        NC    28260-2783           07/14/19        Trade Claims                                                                      $9,681.47
                                                                                                                                                                                  06/11/19 -
  3.203 Porok Septic Services LLC             1404 30th Street                                                                        Rice Lake        WI    54868                07/08/19        Trade Claims                                                                      $1,740.76
  3.204 POWERSCREEN TEXAS, INC.               P.O. BOX 658                                                                            La Grange        TX    78945                05/29/19        Trade Claims                                                                      $1,160.90
                                                                                                                                                                                  06/15/18 -
  3.205 Pownall Services LLC                  PO Box 312                                                                              Round Top        TX    78954                02/06/19        Trade Claims                                                                  $1,819,788.38
                                                                                                                                                                                  12/10/18 -
  3.206 Prairie Transportation, Inc           110 E. Main St                      Suite 320                                           Ottawa           IL    61350                01/14/19        Trade Claims                                                                     $22,990.70
  3.207 Precise Hire Inc                      102 E Broadway St                   PO Box 1101                                         Prosper          TX    75078                05/01/19        Trade Claims                                                                       $660.00
                                                                                  dba Preferred Business                                                                          05/31/19 -
  3.208 Preferred Business Solutions          Preferred Office Products, Inc      Solutions                   1701 W Walnut Hill      Irving           TX    75038                07/14/19        Trade Claims                                                                      $1,313.27
  3.209 Premium Waters, Inc                   PO Box 9128                                                                             Minneapolis      MN    55480                06/30/19        Trade Claims                                                                          $6.13
                                                                                                                                                                                  05/31/19 -
  3.210 Price River Terminal LLC              PO box 470518                                                                           Fort Worth       TX    76147                07/03/19        Car Storage                                                                     $108,879.50
                                              1000 Central Parkway North, Suite
  3.211 PrintRX, LLC                          269                                                                                     San Antonio      TX    78232                05/28/19        Trade Claims                                                                         $58.94
        Process Engineering and Equipment                                                                                                                                         10/30/18 -
  3.212 Corporation                           7716 W Rutter Parkway                                                                   Spokane          WA    99208                07/14/19        Trade Claims                                                                  $1,667,217.49
  3.213 Purchase Power                        PO Box 371874                                                                           Pittsburgh       PA    15250                07/09/19        Trade Claims                                                                         $36.90
                                                                                                                                                                                  02/28/19 -
  3.214 Purvis Industries, LTD                PO Box 540757                                                                           Dallas           TX    75354-0757           07/15/19        Trade Claims                                                                    $225,675.83
                                                                                                                                                                                  06/19/19 -
  3.215 Quality Fuels Inc.                    14950 81st Ave                                                                          Chippewa Falls   WI    54729                07/11/19        Trade Claims                                                                      $7,824.84
                                                                                                                                                                                  06/02/19 -
  3.216 Quality Power Distribution, LLC       PO Box 866                          9181 E Loop 1604 S                                  Akins            TX    78101                07/03/19        Trade Claims                                                                      $4,688.59
                                                                                                                                                                                  06/18/19 -
  3.217 Quincy Compressor, LLC                7901 Hansen Road                                                                        Houston          TX    77061                06/26/19        Trade Claims                                                                      $1,133.42
                                                                                                                                                                                  06/14/19 -
  3.218 R&R Scales                            T3 Measurements, Inc                2023 US Hwy 80 East                                 Abilene          TX    79601                07/09/19        Trade Claims                                                                      $8,930.63
                                                                                                                                                                                  10/31/18 -
  3.219   Rail Logix Alamo Junction, LLC      3330 S Sam Houston Pkwy E                                                               Houston          TX    77047                01/31/19        Contracts Claim                                                                 $342,912.50
  3.220   Railroad Tools and Solutions, LLC   4729 Red Bank Rd                                                                        Cincinnati       OH    45227-1527           06/26/19        Trade Claims                                                                       $486.23
  3.221   RANCHO VIEJO RESORT                 1 Rancho Viejo Dr.                                                                      Rancho Viejo     TX    78575                2019            Deferred Revenue        Y          X           X                                     $47.50
  3.222   Rango, Inc                          4215 E. McDowell Rd, Ste 201                                                            Meza             AZ    85215                07/05/19        Trade Claims                                                                          $0.00
                                                                                                                                                                                  11/16/18 -
  3.223 RBScott Company, Inc.                 PO Box 65                                                                               Eau Claire       WI    54702                04/25/19        Trade Claims                                                                  $1,589,355.87
  3.224 Red Gap Communications, Inc           504 Main St                                                                             Fort Worth       TX    76102                07/01/19        Trade Claims                                                                      $1,934.50
                                                                                                                                                                                  06/10/19 -
  3.225 RED WING SHOE STORE NO. 1             1413 S.W. MILITARY                                                                      San Antonio      TX    78221                07/10/19        Trade Claims                                                                      $5,952.74
  3.226 Relative Resources, LLC               3485 Hwy 69 S.                                                                          Paris            TN    38242                07/10/19        Trade Claims                                                                       $326.00
                                                                                                                                                                                  10/30/18 -
  3.227 Relevant Solutions                    12610 W. Airport Blvd Ste 100                                                           Sugar Land       TX    77478                12/31/18        Trade Claims                                                                    $181,460.16
  3.228 Republic Services, Inc                Allied Waste Services               PO Box 9001099                                      Louisville       KY    40290-1099           06/25/19        Trade Claims                                                                      $2,253.72
  3.229 Reynolds Frizzell, LLP                1100 Louisiana St, Suite 3500                                                           Houston          TX    77002                06/05/19        Trade Claims                                                                      $1,891.00
                                                                                                                                                                                  06/02/19 -
  3.230 Rice Lake Auto Supply, Inc            Napa                                338 N. Main St                                      Rice Lake        WI    54868                06/30/19        Trade Claims                                                                      $1,757.59
                                                                                                                                                                                  03/15/19 -
  3.231 Romco Equipment Co.                   PO Box 841496                                                                           Dallas           TX    75284                06/24/19        Trade Claims                                                                      $1,718.14
  3.232 Ronco Engineering Sales Co, Inc       PO Box 889                                                                              Winona           MN    55987                06/04/19        Trade Claims                                                                       $758.95




                                                                                                                               Page 6 of 8
